UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:
                                                                   Chapter 11
             Centric Brands Inc., et al.,   1

                                                                   Case No. 20-22637 (SHL)
                                                Debtors.
                                                                   (Jointly Administered)



                                         AFFIDAVIT OF SERVICE

       I, Andrew G. Vignali, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On July 31, 2020, pursuant to the Order Approving Debtors' Motion For Entry Of An Order
(I) Setting Assumption Amounts for Certain Contracts; (II) Establishing Procedures Related
Thereto; and (III) Granting Related Relief [Docket No. 445], at my direction and under my
supervision, employees of Prime Clerk caused the following document to be served via first class
mail on the Assumption Notice Parties Service List attached hereto as Exhibit A:

             •   Notice of Proposed Assumption Amounts for Executory Contracts and Unexpired
                 Leases, customized to include the Counterparty Name, Debtor Counterparty,
                 Description of Contract or Lease and Proposed Assumption Amount of each
                 counterparty, a blank copy of which is attached hereto as Exhibit B (the “Custom
                 Assumption Notice”)

       On August 4, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the Custom Assumption Notice to be served via first class mail on the Supplemental
Service List attached hereto as Exhibit C.




1
      The Debtors in these chapter 11 cases, for which joint administration has been granted, along with the last four
      digits of their federal tax identification numbers, are as follows: Centric Brands Inc. (8178); Added Extras LLC
      (5851); American Marketing Enterprises Inc. (9672); Briefly Stated Holdings, Inc. (9890); Briefly Stated Inc.
      (6765); Centric Bebe LLC (2263); Centric Brands Holding LLC (3107); DBG Holdings Subsidiary Inc. (4795);
      DBG Subsidiary Inc. (6315); DFBG Swims, LLC (8035): F&T Apparel LLC (9183); Centric Accessories Group
      LLC (3904); Centric Beauty LLC (8044); Centric Denim Retail LLC (1013); Centric Denim USA, LLC (9608);
      Centric Jewelry Inc. (6431); Centric Socks LLC (2887); Centric West LLC (3064); Centric-BCBG LLC (5700);
      Centric-BCBG Retail LLC (4915); HC Acquisition Holdings, Inc. (4381); Hudson Clothing, LLC (2491); Hudson
      Clothing Holdings, Inc. (4298); Innovo West Sales, Inc. (8471); KHQ Athletics LLC (7413); KHQ Investment
      LLC (0014); Lotta Luv Beauty LLC (0202); Marco Brunelli IP, LLC (0227); RG Parent LLC (4002); RGH Group
      LLC (9853); Robert Graham Designs, LLC (1207); Robert Graham Holdings, LLC (0213); Robert Graham Retail
      LLC (7152); Rosetti Handbags and Accessories, Ltd. (2905); and VZI Investment Corp. (5233).
Dated: August 7, 2020
                                                         /s/ Andrew G. Vignali
                                                          Andrew G. Vignali
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on August 7, 2020, by Andrew G. Vignali proved
to me on the basis of satisfactory evidence to be the person who appeared before me.


/s/ KELSEY LYNNE GORDON
Notary Public, State of New York
No. 01GO6405463
Qualified in Kings County
Commission Expires March 9, 2024




                                              2
                                                                          SRF 44692 & 44814
Exhibit A
                                                                                                                                Exhibit A
                                                                                                                Assumption Notice Parties Service List
                                                                                                                     Served via first class mail


  MMLID                             NAME                                               ADDRESS 1                          ADDRESS 2                        ADDRESS 3            ADDRESS 4              CITY        STATE   POSTAL CODE       COUNTRY
10494765      114‐120 Seaview Drive LLC                              400 Plaza Drive                        P.O. 1515                                                                       Secaucus              NJ       07096‐151
                                                                                                                                                                                                                  Quebe
10520674      1724982 Alberta ULC                                    Attn: Gabriel Bitton                   400 Sauve West                                                                  Montreal              c        H3L 1Z8       Canada
10494645      1WorldSync, Inc.                                       PO BOX 78000                           DEPT 781341                                                                     DETROIT               MI       48278‐1341
10493540      231/249 West 39 Street Associates                      c/o Adams & Company Real Estate, LLC   James Buslik                             411 Fifth Avenue        9th Floor      New York              NY       10016
10810878      24 Seven LLC                                           Attn: General Counsel                  41 Madison Avenue                        37th Floor                             New York              NY       10010
10493587      390 Fifth LLC                                          Hilson Management Corp., as agent      James Schwalbe                           185 Madison Avenue      Suite 1700     New York              NY       10016
10209398      4th AVENUE GRAPHICS                                    34 FAIRFORD CLOSE                                                                                                      HAYWARDS HEATH                 RH16 3EF      UNITED KINGDOM
11120706      729 Solutions                                          1019 Market St                                                                                                         San Francisco         CA       94103
10493520      738 Lincoln Road LLC                                   Michael Comras                         1261 20th St                                                                    Miami Beach           FL       33139
10810870      A Court LLC                                            Attn: General Counsel                  41 Sterling Place                                                                                     NY       11217

10493538      A/R Retail LLC                                         c/o Related Urban Management Company   60 Columbus Circle                       19th Floor                             New York              NY       10023
11120707      A2000                                                  266 West 37th Street                                                                                                   New York              NY       10018
10536652      Abe Dweck                                              Address on File
11067403      Abel Barajas                                           1291 N 8th St                                                                                                          Banning               CA       92220
10810451      Abelardo Martinez and Brittney Mejico                  Pacific Trial Attorneys                Attn: Scott Farrell, Esq.                4100 Newport Place      Suite 800      Newport Beach         CA       92660
10810999      ABG Intermediate Holdings 2, LLC                       1411 BROADWAY, 4TH FLOOR                                                                                               NEW YORK              NY       10018‐3460
10504843      ABG Juicy Couture, LLC                                 Attention: Legal Department            1411 Broadway, 4th Floor                                                        New York              NY       10018
10810919      ABG‐Camuto IPCO, LLC                                   Attention: Legal Department            1411 Broadway, 4th Floor                                                        New York              NY       10018
10810920      ABG‐Collective, LLC                                    Attention: Legal Department            1411 Broadway, 4th Floor                                                        New York              NY       10018
10810921      ABG‐Frye LLC                                           Attention: Legal Department            1411 Broadway, 4th Floor                                                        New York              NY       10018
10810922      ABG‐Herve Leger, LLC                                   Attention: Legal Department            1411 Broadway, 4th Floor                                                        New York              NY       10018
10810911      ABG‐Jones, LLC                                         Attention: Legal Department            1411 Broadway, 4th Floor                                                        New York              NY       10018
10810912      ABG‐SLG, LLC                                           Attention: Legal Department            1411 Broadway, 4th Floor                                                        New York              NY       10018
10495191      Accenture LLP                                          Attn: General Counsel                  161 N. Clark                                                                    Chicago               IL       60601
10535607      Accessory Innovation LLC                               34 West 33rd Street, Suite 600                                                                                         New York              NY       10001

10495204      Accessory Innovations, LLC                             34 West 33rd Street, Suite 600                                                                                         New York              NY       10001
10810880      Accounting Principals, Inc.                            Attn: General Counsel                  4100 Mendenhall Oaks                     Suite 150                              High Point            NC       27265
              Accounting Principals, Inc. d/b/a Parker+Lynch d/b/s
10810879      Ajilon Professional Staffing                           Attn: General Counsel                  4100 Mendenhall Oaks                     Suite 150                              High Point            NC       27265
10497339      ACE AMERICAN INSURANCE ADD COMPANY                     436 Walnut St                                                                                                          Philadelphia          PA       19106‐3703

                                                                                                            Attn: Leslie Kaltenbach, Senior
10811324      Ace American Insurance Company                         c/o Chubb Group                        Privacy Officer & Compliance Manage 202 Hall’s Mill Road                        Whitehouse Station,   NJ       08889
              ACE GROUP OF INSURANCE & REINSURANCE
10497344      COMPANIES                                              436 Walnut St                                                                                                          Philadelphia          PA       19106‐3703
10497345      ACE USA                                                436 Walnut St                                                                                                          Philadelphia          PA       19106‐3703
10810869      ACL Services Ltd. DBA Galvanize                        Attn: General Counsel                  1500 980 Howe Street                                                            Vancouver             BC       V6Z 0C8       Canada
10810506      Acnovate Corporation                                   Attn: Ravi Metrani                     3160 De La Cruz Blvd, Suite 206                                                 Santa Clara           CA       95054
10496871      Act Fulfillment Inc                                    Attn: General Counsel                  3155 Universe Drive                                                             Jurupa Valley         CA       91752
10810871      Adecco Personnel Limited                               Attn: General Counsel                  12/F Fords Tower                         77‐79 Gloucester Road                  Wanchai                                      Hong Kong
10810872      Adecco Personnel Limited                               Attn: General Counsel                  12/F, Fortis Tower, 77‐79                Gloucester Road                        Wanchai                                      Hong Kong
10810507      Admiral Stuffing Inc.                                  Attn: Ray Rafeek                       3 W. 30th Street, 3rd Floor                                                     New York              NY       10001
10810874      ADP Inc.                                               Attn: General Counsel                  5 ADP Boulevard                                                                 Roseland              NJ       07068
10810529      ADP LLC                                                Attn: Legal Department                 5800 Windward Parkway                                                           Alpharetta            GA       30005
10810863      ADP LLC                                                Attn: General Counsel                  400 W. Covina Blvd., MS 208                                                     San Dimas             CA       91773
10810865      ADP LLC                                                Attn: General Counsel                  5 ADP Boulevard                                                                 Roseland              NJ       07068
10810546      ADP, Inc.                                              Attn: General Manager                  5 ADP Boulevard                                                                 Roseland              NJ       07068
10810873      ADP, Inc.                                              Attn: General Counsel                  5800 Windward Parkway                                                           Alpharetta            GA       30005




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                              Page 1 of 25
                                                                                                                         Exhibit A
                                                                                                            Assumption Notice Parties Service List
                                                                                                                 Served via first class mail


  MMLID                               NAME                                        ADDRESS 1                         ADDRESS 2                          ADDRESS 3             ADDRESS 4                 CITY      STATE   POSTAL CODE       COUNTRY
10810874      ADP, Inc.                                           Attn: General Counsel                 5 ADP Boulevard                                                                      Roseland            NJ      07068
10810529      ADP, LLC                                            Attn: Legal Department                5800 Windward Parkway                                                                Alpharetta          GA      30005
10810864      ADP, LLC                                            Attn: General Counsel                 400 West Covina Boulevard                MS 208                                      San Dimas           CA      91773
10810990      ADT                                                 1501 Yamato Road                                                                                                           Boca Raton          FL      33431‐0835
10810866      ADT Security Services, Inc.                         Attn: General Counsel                 229 West 28th Street                                                                 New York            NY      10001
10496677      ADVERTISE PURPLE, INC.                              2200 Michigan Avenue                                                                                                       Santa Monica        CA      90404
10810456      Afterpay US, Inc.                                   GPO Box 2269                                                                                                               Melbourne           VIC     3001          Australia
10810455      Afterpay US, Inc. and Afterpay US Services, LLC     GPO Box 2269                                                                                                               Melbourne           VIC     3001          Australia
10810867      AH Sales LLC                                        Attn: General Counsel                 3832 Yorkford Drive                                                                  Charlotte           NC      28269
11120709      Aire Inc.                                           225 RECTOR PLACE, 16D                                                                                                      New York            NY      10280
10810936      Albert Hedaya                                       704 Avenue I                                                                                                               Brooklyn            NY      11230
10810868      Alix Partners LLP                                   Attn: General Counsel                 909 3rd Avenue, 30th Floor                                                           New York            NY      10022
                                                                                                        Units C15‐17, Jack's Place, 6 Corbet
10495229      All Saints Retail Limited                           Attn: Peter Wood                      Place                                                                                London                      E1 6NN        United Kingdom
                                                                                                                                                 225 West Washington
10493499      Allen Premium Outlets, L.P.                         c/o Simon Property Group              John Rulli                               Street                                      Indianapolis        IN      46204‐3438
10540476      Allen,Summer                                        Address on File
10497324      ALLIANZ GLOBAL RISK (ALLIANZ)                       Attn: Sunil Bangali                   28 Liberty St                                                                        New York            NY      10005
11428559      Alvarez & Marsal North America LLC                  Attn: General Counsel                 600 Madison Avenue                       8th Floor                                   New York            NY      10022
10494756      Ama Consulting Engineers, P.C.                      Attn: General Counsel                 Worldwide Plaza                          825 Eighth Avenue                           New York            NY      10019

11120710      Amazon Web Services                                 410 Terry Avenue North, ATTN: AWS Legal.                                                                                   Seattle             WA      98109‐5210
10810857      Ambassador Retail                                   Attn: General Counsel                    515 Greenwich St. #506                                                            New York            NY      10013
10810858      Ambassador Retail                                   Attn: General Counsel                    515 Greenwich St.                                                                 New York            NY      10013
              AMERICAN BANKERS INSURANCE COMPANY OF                                                        FLOOD INSURANCE PROCESSING
10496110      FLORIDA                                             555 CORPORATE DRIVE                      CENTER                                                                            KALISPELL           MT      59901
10810978      American Express Travel Related Services            200 Vesey Street                                                                                                           NEW YORK            NY      10285
              American Express Travel Related Services Company,                                                                                  Three World Financial
10810898      Inc.                                                Attn: Chief Technology Counsel        American Express Tower                   Center                   200 Vesey Street   New York            NY      10285

                                                                                                                                                 Attention: Lease Admin
                                                                                                                                                 Department/Legal
10810972      AmericasMart                                        240 Peachtreet Street                 Suite 2200                               Department                                  Atlanta             GA      30303
10496253      Andrew Berg                                         Address on File
10810960      Andy Tarshis                                        38 Whitney Street                                                                                                          Westport            CT      06880
10539366      Anurup Pruthi                                       Address on File
10810859      Aon Risk Services Northeast Inc                     Attn: General Counsel                 165 Broadway                             Suite 3201                                  New York            NY      10006‐0000
10202251      Apple Marketing                                     8898 Commerce Road 5C                                                                                                      Commerce Township   MI      48382
10494594      Apple Marketing                                     8898 Commerce Road 5C                                                                                                      Commerce Township   MI      48382
10496653      AptClarity                                          Attn: General Counsel                 22647 Ventura Boulevard                  Suite 410                                   Woodland Hills      CA      91367
10810860      Aptos Canada Inc.                                   Attn: General Counsel                 9300 Trans Canada Hwy                    Suite 300                                   Saint‐Laurent       QC      H4S 1K5       Canada
10810861      Aptos Canada Inc.                                   Attn: General Counsel                 9300 Trans Canada Hwy                                                                Saint‐Laurent       QC      H45 1K5       Canada
10495175      Aptos Inc.                                          PO BOX 417411                                                                                                              BOSTON              MA      02241‐7411
10810851      Arctic Falls                                        Attn: General Counsel                 58 Sand Park Road                                                                    Cedar Grove         NJ      07009
10810852      Arctic Falls                                        Attn: General Counsel                 58 Sand Park Road                                                                    City Grove          NJ      07009
10810862      Arctic Falls                                        Attn: General Counsel                 58 Sand Park                                                                         Cedar Grove         NJ      07009
10810941      Arctic Falls                                        58 Sand Park Road                                                                                                          Cedar Grove         NJ      70009
10497326      ARGONAUT INSURANCE COMPANY                          Attn: Tracy Sartorius                 413 W. 14th Street, 3rd Fl                                                           New York            NY      10014
11120712      ART SONG                                            264 WEST 40TH STREET, SUITE 402                                                                                            New York            NY      10018
10535796      Artie Rabin                                         Address on File
10785950      Artists Rights Society                              65 Bleecker Street                    12th Floor                                                                           New York            NY      10012




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                       Page 2 of 25
                                                                                                                        Exhibit A
                                                                                                           Assumption Notice Parties Service List
                                                                                                                Served via first class mail


 MMLID                                          NAME                           ADDRESS 1                            ADDRESS 2                         ADDRESS 3            ADDRESS 4              CITY   STATE POSTAL CODE        COUNTRY

10810853      Arun Pillai                                       Attn: General Counsel                  A22 Prime Residences                     56/3 St. Jude Mawatha                  Mahabage                               Sri Lanka
11067680      ASD Architecture + Design                         Attn: General Counsel                  299 Euston Road South                                                           Garden City       NY      11530
10540137      Ashbaugh,Dayne L                                  Address on File
10810854      Asset and Management Solutions                    Attn: General Counsel                  4 Horizon Road                           Apartment 1215                         Fort Lee          NJ      07024
                                                                                                                                                                                                         Londo
10496904      ATOM DESIGNS                                      443 NEW CROSS ROAD                                                                                                     New Cross         n       SE14 6TA     United Kingdom
10495245      Atrium Payroll Services, LLC                      Attn: John Liscinsky                   625 Liberty Avenue                       Suite 200                              Pittsburgh        PA      15222
10810855      Attune Consulting USA LLC                         Attn: General Counsel                  200 Summit Drive                         Suite 230                              Burlington        MA      01803
10494629      Attune Consulting USA, Inc.                       Attn: General Counsel                  200 Summit Drive                         Suite 230                              Burlington        MA      01803
11103122      Attune Consulting USA, Inc.                       Attn: General Counsel                  200 Summit Drive                         Suite 230                              Burlington        MA      01803
10810855      Attune USA, Inc.                                  Attn: General Counsel                  200 Summit Drive                         Suite 230                              Burlington        MA      01803
10690378      Aurus Inc.                                        Attn: General Counsel                  1 Edgewater Drive                        Suite 200                              Norwood           MA      02062
                                                                                                                                                Attention: Jeremy
10810983      Aurus Inc.                                        1807 Ross Avenue                       Suite 250                                Buonamici                              Dallas            TX      75201
11120699      Authorize.net                                     808 E Utah Valley Dr                                                                                                   American Fork     UT      84003‐9707
10810845      Avalara, Inc.                                     Attn: General Counsel                  255 South King Street                    Suite 1800                             Seattle           WA      98104
10810856      Avalara, Inc.                                     Attn: General Counsel                  255 S. King Street                       Suite 1800                             Seattle           WA      98104
11067629      Avalara, Inc.                                     DEPT. 16781                                                                                                            Palatine          IL      60055
                                                                                                                                                225 West Washington
10493553      Aventura Mall Venture                             c/o M.S. Management Associates, Inc.   Jory Thomas                              Street                                 Indianapolis      IN      46204
10810525      Avery Dennison Retail Information Services, LLC   Attn: Michael Barton                   8080 Norton Parkway                                                             Mentor            OH      44060
10810515      B&G International                                 Attn: Michael Norman                   1085 Morris Avenue                       Suite 5D                               Union             NJ      07083
10810846      Backcountry.com LLC                               Attn: General Counsel                  1678 West Redstone Center Drive                                                 Park City         UT      84098
10496433      Barbara Cook                                      Address on File
10810980      Barnes & Thornburg LLP                            2029 Century Park East                 Suite 300                                                                       Los Angeles       CA      90067
10810847      BASS for Programming USA, Inc.                    Attn: General Counsel                  1568 216th Street                                                               Bayside           NY      11360
10500117      Bass Pro LLC                                      2500 E. KEARNEY                                                                                                        SPRINGFIELD       MO      65898
10810538      Bazaarvoice                                       Attn: Legal                            10901 Stonelake Boulevard                                                       Austin            TX      78759
10810537      Bazaarvoice, Inc.                                 Attn: Legal                            10901 Stonelake Boulevard                                                       Austin            TX      78759
10535514      BB Brand Holdings LLC                             Attn: Mr. Joseph Gabbay                240 Madison Avenue, 15th Floor                                                  New York          NY      10016
10495062      BB Brand Holdings, LLC                            Attn: General Counsel                  240 Madison Avenue                                                              New York          NY      10016
10493579      BCBG IP Holdings LP                               50 West 57th Street                    5th Floor                                                                       New York          NY      10019
                                                                                                                                                50 West 57th Street,
10535511      BCBG IP Holdings LP (Marquee)                     c/o Marquee Brands                     Attn: Michael Neuman                     5th Floor                              New York          NY      10019
10497332      BEAZLEY INSURANCE COMPANY                         Attn: Josh Macdonald                   45 Rockefeller Plaza, 16th floor                                                New York          NY      10111
                                                                                                                                                Hong Kong Middle
10495555      Beijing Zhong Lun (Qingdao) Law Firm              Attn: General Counsel                  27 F Tower A Cosco Plaza No. 61          ROad                    Quingdao       Shandong                  266071       China
10810848      Belardi Wong                                      Attn: General Counsel                  39 Broadway                              32nd Floor                             New York          NY      10006
11067675      BELARDI WONG                                      PO BOX 5173
10540344      Bellomy,Lindsey                                   Address on File
10535516      Ben Sherman IP Holdings LP                        Attention: Mr. Cory M. Baker, COO      50 West 57th Street, 5th Floor                                                  New York          NY      10019
10810850      Ben Taverniti                                     Attn: General Counsel                  8264 Oakwood Avenue                                                             Los Angeles       CA      90048
10810849      Benjamin Taverniti                                Attn: General Counsel                  8264 Oakwood Avenue                                                             Los Angeles       CA      90048
10494838      Bent Caryl & Kroll, LLP                           Attn: General Counsel                  6300 Wilshire Boulevard                  Suite 1415                             Los Angeles       CA      90048
10495880      Bespoke Fashion, LLC                              Attn: General Counsel                  350 Madison Avenue                       18th Floor                             New York          NY      10017
10810839      Billy Allen                                       Attn: General Counsel                  4608 Penbrook Court                                                             Plano             TX      75024
11120715      Bing                                              One Microsoft Way                                                                                                      Redmond           WA      98052
10496512      Binnicker,Jaime                                   Address on File
11067676      BLIND & NAKED                                     62 QUEENSBERRY STREET, SUITE 104                                                                                       Boston            MA      02215
10810933      Bloomingdales, Inc.; Bloomingdales.com LLC        919 3rd Avenue                         9th Floor                                                                       New York          NY      10022




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                      Page 3 of 25
                                                                                                                               Exhibit A
                                                                                                               Assumption Notice Parties Service List
                                                                                                                    Served via first class mail


  MMLID                                 NAME                                      ADDRESS 1                             ADDRESS 2                          ADDRESS 3            ADDRESS 4               CITY   STATE   POSTAL CODE       COUNTRY
10810840      Bluecore, Inc.                                      Attn: General Counsel                    116 Nassau St., 7th Floor                                                        New York           NY      10038
10810841      Bluecore, Inc.                                      Attn: General Counsel                    124 Rivington St.                                                                New York           NY      10002
10810842      BLVD 6200 Owner South, LLC                          Attn: General Counsel                    c/o BetaWest, Ltd                        1050 17th Street         Suite 1850     Denver             CO      80265
11120689      Bob Castaldo                                        Address on File
10810843      Bold Technology Group                               Attn: General Counsel                    1000 Fifth Ave                           Suite 200                               Miami Beach        FL      33139
11120717      Bomgardner & Co.                                    330 W 38th St                                                                                                             New York           NY      10018
10810844      Borderfree, Inc.                                    Attn: General Counsel                    292 Madison Avenue                       5th Floor                               New York           NY      10017
10536645      Bouchez,Kandyn                                      Address on File
10810833      Bounce Exchange, Inc.                               Attn: General Counsel                    620 8th Avenue, Floor 21                                                         New York           NY      10018
11120718      BounceX                                             285 FULTON STREET, 74/F                                                                                                   New York           NY      10007
11120695      Bounty Models                                       1601 VINE STREET, 6TH FLOOR                                                                                               LOS ANGELES        CA      90028
10495632      BR Brand Holdings LLC                               Attn: Joseph Gabbay, Joseph S. Sutton    240 Madison Avenue, 15th Floor                                                   New York           NY      10018
10810539      Branded Online Inc                                  Attn: Jan Nugent, CEO                    946 West 17th Street                                                             Costa Mesa         CA      92627
10810834      Branded Online, Inc.                                Attn: General Counsel                    946 W. 17th Street                                                               Costa Mesa         CA      92627
10810835      Branded Online, LLC.                                Attn: General Counsel                    946 W. 17th Street                                                               Costa Mesa         CA      92627
10495457      Brandsight, Inc                                     Attn: General Counsel                    18 Division Street                       Suite 309                               Saratoga Springs   NY      12866
10810548      Brandus Inc                                         Attn: Hunberto Pelaez                    Calle 50                                 Torre Tower Bank         Suite 17       Panama City                              Panama
10541731      Brenda Grant                                        1384 Sweetpea Lane                                                                                                        Beaumont           CA      92223
10537697      Brett Fialkoff                                      Address on File
10810479      Brink's U.S., a Division of Brink's, Incorporated   c/o Gabriel Halevi Company               93 Fourth Avenue                         #406                                    New York           NY      10003
10810836      Brink's U.S., a Division of Brink's, Incorporated   Attn: General Counsel                    555 Dividend Drive, Suite 100                                                    Coppell            TX      75019
10810924      Brink's U.S., a Division of Brink's, Incorporated   Air Commercial Real Estate Association   700 Flower Street                        Attention: Ethan Eller                  Los Angeles        CA      90017
10810837      Brisken, LLC                                        Attn: General Counsel                    9595 Six Pines Drive                     Suite 8210                              Spring             TX      77382
10810838      British Apparel Collection Ltd                      Attn: General Counsel                    One Westchester Plaza                                                            Elmsford           NY      10523
                                                                                                                                                    Attention: Law/Lease
10493523      Brookfield Properties (formerly GGP)                350 N. Orleans Street                    Suite 300                                Administrator                           Chicago            IL      60654‐1607
11113059      Brothers & Company                                  Attn: Kevin Waggoner                     4860 South Lewis Avenue                                                          Tulsa              OK      74105
10536643      Bryant,Millicent                                    Address on File
10495308      BSF Consulting, LLC                                 Attn: General Counsel                    50 Cedar Crest Lane                                                              Suffield           CT      06078

10535523      Build‐A‐Bear Retail Management, Inc.                Attention: Jennifer Kretchmar            1954 Innerbelt Business Center Drive                                             St. Louis          MO      63114
10495149      BW Global North America Inc.                        Attn: Lena Lim                           1441 Broadway                        Suite 3053                                  New York           NY      10018
10495280      Bynder LLC dba Webdam                               24 FARNSWORTH STREET, SUITE 400                                                                                           BOSTON             MA      02210
10810444      Cabela's LLC                                        1 Cabela Dr                                                                                                               Sidney             NE      69160
10810526      Caite International Limited                         Attn: Michael Chen                       2F, No. 47, Sec.3                        Chung Shan N Road                       Taipei                     10461         Taiwan
10535524      Calvin Klein, Inc.                                  205 W 39th Street                                                                                                         New York           NY      10118
10535525      Calvin Klein, Inc.                                  205 W 39th Street                                                                                                         New York           NY      10118
                                                                                                                                                    225 West Washington
10493494      Carlsbad Premium Outlets, LLC                       c/o Simon Property Group                 John Rulli                               Street                                  Indianapolis       IN      46204‐3438
10535636      Cartoon Network Enterprises, Inc.                   Attn: Peter Yoder                        1 Time Warner Center, 14th Floor                                                 New York           NY      10019
11067654      CASPI & CLARK LLC                                   237 S. 18th Street, 4D                                                                                                    Philadelphia       PA      19103
10497023      Cayan LLC                                           Attn: General Counsel                    One Federal Street                       2nd Floor                               Boston             MA      02110
10785951      CBRE, Inc.                                          Attn: General Counsel                    200 Park Avenue                                                                  New York           NY      10166
10535529      CBS Consumer Products Inc.                          825 Eighth Avenue, 30th Floor                                                                                             New York           NY      10019
11120719      CC STUDIO                                           VIA EUPILIO, 15/C                                                                                                                                                  ITALY
                                                                  Attn. Michael T. Champion, Helena
10531459      CCA and B, LLC                                      Bransfield                               3350 Riverwood Parkway, Suite 300                                                Atlanta            GA      30339
10494591      CDZ Sales                                           PO BOX 1472                                                                                                               PALM HARBOR        FL      34682
10535513      Centa IP LLC                                        Geoff Rosenhain                          1801 South Meyers Road, Suite 400                                                Oakbrook Terrace   IL      60181
10810895      Certona Corporation                                 Attn: CFO                                10431 Wateridge Circle                   Suite 200                               San Diego          CA      92121




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                          Page 4 of 25
                                                                                                                                 Exhibit A
                                                                                                                    Assumption Notice Parties Service List
                                                                                                                         Served via first class mail


 MMLID                                          NAME                                ADDRESS 1                                ADDRESS 2                         ADDRESS 3           ADDRESS 4             CITY     STATE POSTAL CODE       COUNTRY
                                                                                                                                                                               Cavdaroghu
                                                                                                                                                                               Apartment No. 15,
10810894      Ceylan Onay d/b/a C79 Showroom                         Attn: Ceylan Onay                          C79 Showroom                             Luftu Bey Sok         Daire 4           Moda Kadikoy          34710          Turkey
10810827      Ceylan Onay d/b/a C79 Showroom                         Attn: General Counsel                      155 Gloucester Terrace                   Flat 6                                  London                W26DX          United Kingdom
10810544      Chameleon Collective                                   Attn: Joshua Hay
10535640      Character Arts LLC                                     Attention: Legal Department                37 Pond Road                                                                    Wilton            CT   06897
10810943      Chargeback Recovery & Logistics Inc.                   600 Woodmere Blvd.                                                                                                         Woodmere          NY   11598
                                                                                                                                                         225 West Washington
10567960      Chelsea Orlando Development Limited Partnership        c/o Simon Property Group                   John Rulli                               Street                                 Indianapolis      IN   46204‐3438
11428560      Chelsea Orlando Development Limited Partnership        c/o Simon Property Group                   105 Eisenhower Parkway                                                          Roseland          NJ   07068
10810828      Cheng Wing Hang                                        Attn: General Counsel                      Flat C 13/F Blk 7 Site 9                 Whampoa Garden        Hung Hom         Hong Kong                             China
                                                                                                                                                         225 West Washington
10493496      Chicago Premium Outlets, LLC                           c/o Simon Property Group                   John Rulli                               Street                                 Indianapolis      IN   46204‐3438
10810829      Chris Lynch                                            Attn: General Counsel                      25 Paseo Carla                                                                  San Clement       CA   92673
10810830      Christian Juul Nielsen LLC                             Attn: General Counsel                      610 West 42nd Street                     Aptartment N38L                        New York          NY   10036
10810831      Christian Juul Nielsen LLC                             Attn: General Counsel                      610 West 42nd Street                     Apartment N38L                         New York          NY   10036
10810887      Christian Juul Nielsen of Christian Juul Nielsen LLC   Attn: Christian Juul Nielsen               610 W 42nd Street                        Apt. N38L                              New York          NY   10036
10493977      Christian Laporte                                      Address on File
10495341      Chubb Ltd                                              CHUBB INSURANCE COMPANY OF NJ              PO BOX 382001                                                                   Pittsburgh        PA
10535706      Chumpitaz,Erik A                                       Address on File
10810832      Citrix Systems, Inc.                                   Attn: General Counsel                      851 West Cypress Creek Road                                                     Fort Lauderdale   FL   33309
                                                                     Attention: Senior Vice President and
10810906      Cluett, Peabody & Co., Inc.                            General Counsel                            200 Madison Avenue                                                              New York          NY   10016
                                                                     Attention: Executive Vice President and
10810925      Cluett, Peabody & Co., Inc.                            General Counsel                            200 Madison Avenue                                                              New York          NY   10016
10810916      Cluette, Peabody & Co., Inc.                           Attention: President ‐‐ Licensing          200 Madison Avenue                                                              New York          NY   10016
11120720      Clutch                                                 201 SOUTH MAPLE AVENUE, STE 250                                                                                            AMBLER            PA   19002
10497009      Clutch Holdings, LLC                                   Attn: General Counsel                      201 South Maple Avenue                                                          Ambler            PA   19002
10497342      CNA FINANCIAL INSURANCE                                151 N Franklin Street                      Floor 9                                                                         Chicago           IL   60606
10495397      Cobalt LLC                                             1912 Bonita Avenue                                                                                                         Berkley           CA   94704
10494677      Codavate LLC                                           Attn: General Counsel                      950 North Washington Street                                                     Alexandria        VA   22314
10535534      Cole Haan, LLC                                         Attention: Laura Kelley, General Counsel   45 West 18th Street                                                             New York          NY   10001
10810889      Commerce Technologies, LLC                             Attn: CommerceHub Legal                    ZEN Building                             201 Fuller Road       6th Floor        Albany            NY   12203
11120690      CommerceHub                                            25736 NETWORK PLACE                                                                                                        Chicago           IL   60673
11120721      Commission Junction                                    565 5th Ave #6                                                                                                             New York          NY   10017
                                                                     COMM‐WORKS INVESTMENT HOLDING
10496127      Comm‐Works LLC                                         COMPANY, LLC                               PO BOX 734592                                                                   CHICAGO           IL   60673‐4592
10810821      Complete Document Solutions                            Attn: General Counsel                      19 Gloria Lane                                                                  Fairfield         NJ   07004
10495440      ComResource, Inc.                                      Attn: General Counsel                      1159 Dublin Road                         Suite 200                              Columbus          OH   43215
10810822      Concrete Media Limited                                 Attn: General Counsel                      90‐98 Goswell Road                                                              London                 ECIV 7DF       United Kingdom
11142695      Concur Technologies Inc.                               62157 COLLECTIONS CENTER DRIVE                                                                                             CHICAGO           IL   60693
10497319      CONTINENTAL CASUALTY COMPANY                           Attn: Jack McCluskey                       125 Broad Street                                                                New York          NY   10004
10497334      CONTINENTAL CASUALTY COMPANY                           Attn: Bo Stell                             515 South Figueroa St, #600                                                     Los Angeles       CA   90071
10496473      Continental Stock Transfer & Trust Company             Attn: General Counsel                      1 State Street, 30th Floor                                                      New York          NY   10004
10494528      Contract Datascan, LP                                  Attn: General Counsel                      2941 Trade CenterDrive                   Suite 100                              Carrollton        TX   75007
10810823      Copper Hill Development Inc.                           Attn: General Counsel                      55 East 52nd Street, 23rd Floor                                                 New York          NY   10055
10810824      Copper Hill Development, Inc.                          Attn: General Counsel                      55 East 52nd Street                                                             New York          NY   10055
10810825      Costco Wholesale Korea Ltd                             Attn: General Counsel                      5F Floor 40 Iljik‐ro                     Gwang Myeong‐si                        Gyeonggi‐do            41 423 090     Korea
10810826      Costco Wholesale UK Limited                            Attn: General Counsel                      Hartspring Lane                          Watford                                Harts                  WD25 8JS
10535535      Cotton Incorporated                                    3699 Weston Parkway                                                                                                        Cary              NC   27513
10810951      Cow 1 LLC                                              5340 West 104th Street                     Attention: Orlando Wong                                                         Los Angeles       CA   90045




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                               Page 5 of 25
                                                                                                                       Exhibit A
                                                                                                          Assumption Notice Parties Service List
                                                                                                               Served via first class mail


  MMLID                            NAME                                         ADDRESS 1                            ADDRESS 2                       ADDRESS 3           ADDRESS 4                CITY    STATE POSTAL CODE       COUNTRY
10493512      CP Commercial Delaware, LLC                      c/o ACFB Incorporated                  Carla Lally                              200 Public Square     Ste 2300        Cleveland            OH    44114
10493511      CP Commerical Delaware, LLC                      c/o Robert L. Stark Enterprises Inc.   Carla Lally                              629 Euclid Ave.       Ste 1300        Cleveland            OH    44114
10810509      CPC Strategy LLC                                 Attn: Nii Ahene, COO
                                                                                                                                               105 Eisenhower
10810815      CPG Partners, LP                                 Attn: General Counsel                  Chelsea Property Group                   Parkway                               Roseland             NJ    07068
10810454      CPI Phipps Limited Liability Company             THE RETAIL PROPERTY TRUST              PO BOX 772842                                                                  Chicago              IL    60677‐2842
10535536      Crayola Properties Inc.                          Attn: Warren Schorr                    1100 Church Lane                                                               Easton               PA    18044‐0431
10496009      Creative Logistic Services, LLC                  Attn: General Counsel                  260 West 39th Street                     7th Floor                             New York             NY    10018
10810816      Creative Logistic Services, LLC                  Attn: General Counsel                  773 Cranbury South River Road            Suite 100                             Monroe Township      NJ    08831
10810817      CRG Workforce, Inc.                              Attn: General Counsel                  4000 Piedmont Parkway                    Suite 300                             High Point           NC    27265
10810818      CRG Workforce, Inc.                              Attn: General Counsel                  4000 Piedmont Parkway                    Suite 300                             High Point           NC    27625
10810819      CRG Workforce, Inc.                              Attn: General Counsel                  400 Piedmont Parkway, Suite 3000                                               High Point           NC    27625
10810820      CRG Workforce, LLC                               Attn: General Counsel                  4000 Piedmont Parkway                    Suite 300                             High Point           NC    27265
11120722      Criteo                                           PO BOX 392422
10810809      Criteo SA                                        Attn: General Counsel                  32 Rue Blanche                                                                 Paris                      75009         France
10810970      CRL ADVISORY INC.                                347 5th Avenue, Suite 1104                                                                                            New York             NY    10016
11120723      Cross County Computer                            250 CARLETON AVENUE                                                                                                   East Islip           NY    11730
                                                                                                                                               225 West Washington
10810484      Crossmark, Inc.                                  c/o Simon Property Group               John Rulli                               Street                                Indianapolis         IN    46202‐3438
10810810      Crossmark, Inc.                                  Attn: General Counsel                  5100 Legacy Drive                                                              Plano                TX    75024‐3104
10810811      CrosStar Network                                 Attn: General Counsel                  1441 Broadway 17th floor                                                       New York             NY    10075
10810812      CrowdStrike Services, Inc.                       Attn: General Counsel                  150 Mathilda Place                       3rd Floor                             Sunnyvale            CA    94086
10810942      Crowell & Moring LLP                             590 Madison Avenue                     20th Floor                                                                     New York             NY    10022‐2544
10536474      Curran,Hallie                                    Address on File
10493591      Curry Management Corporation                     Amy Corona                             1825 Veterans Blvd.                                                            Dublin               GA    31021
10810813      Custora, Inc.                                    Attn: General Counsel                  41 West 25th Street                      3rd Floor                             New York             NY    10010
10535558      Cyber Group Studios                              Alexandra Algard                       44 B Quai de Jemmapes                                                          Paris                      75010         France
10495572      Dash Hudson Inc                                  1668 BARRINGTON STREET, STE 600                                                                                       HALIFAX              NS    B3J 2A2       CANADA
10211620      Data2Logistics, LLC                              12631 Westlinks Drive                  Ste 3                                                                          Fort Myers           FL    33913
10810814      David Alper                                      Attn: General Counsel                  P.O. Box 536                             8 Sturbridge Drive                    Upper Saddle River   NJ    07458
10494213      David Linker                                     Address on File
10521990      Davis,Donte                                      Address on File
10536491      Davis,Nicole                                     Address on File
10494635      De Lage Landen Financial Services Inc            PO BOX 41602                                                                                                          PHILADELPHIA         PA    19101‐1602
10810803      Dechert LLP                                      Attn: General Counsel                  1095 Avenue of the Americas                                                    New York             NY    10036‐6797
10810804      Dell EMC                                         Attn: General Counsel                  One Dell Way                                                                   Round Rock           TX    78682
10810805      Dell Marketing                                   Attn: General Counsel                  One Dell Way                                                                   Round Rock           TX    78682
10810807      Dell Marketing L.P.                              Attn: General Counsel                  One Dell Way                                                                   Round Rock           TX    78682
10810806      Dell Marketing LP                                Attn: General Counsel                  One Dell Way, Mail Stop 8129                                                   Round Rock           TX    78682
10810797      Demandware, LLC a salesforce. com Inc. company   Attn: General Counsel                  5 Wall Street                                                                  Burlington           MA    01803
10810808      Demandware, LLC a/k/a salesforce.com             Attn: General Counsel                  5 Wall Street                                                                  Burlington           MA    01803
10810909      Dempsey & Carroll                                Attn: Ariel Katz                       1049 Lexington Avenue                                                          New York             NY    10021
10540138      Denatale,Blair M                                 Address on File
10810798      Dependable Solutions Inc                         Attn: General Counsel                  222 North Sepulveda Boulevard            Suite 2000                            El Segundo           CA    90245
                                                                                                                                               222 Pacific Coast
10810799      Dependable Solutions Inc                         Attn: General Counsel                  c/o WeWork                               Highway               10th Floor      El Segundo           CA    90245
                                                                                                                                               225 West Washington
11428561      Desert Hills Premium Outlets                     c/o Simon Property Group               John Rulli                               Street                                Indianapolis         IN    46202‐3438
                                                                                                                                               225 West Washington
10810473      Desmond Delgadillo                               c/o Simon Property Group               John Rulli                               Street                                Indianapolis         IN    46202‐3438
10810995      DHL Express                                      1210 South Pine Island Road            Fourth Floor                                                                   Plantation           FL    33324




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                     Page 6 of 25
                                                                                                                    Exhibit A
                                                                                                       Assumption Notice Parties Service List
                                                                                                            Served via first class mail


  MMLID                               NAME                                ADDRESS 1                            ADDRESS 2                           ADDRESS 3      ADDRESS 4                CITY   STATE POSTAL CODE       COUNTRY
10810800      DHL Express (USA), Inc.                     Attn: General Counsel                    1210 South Pine Island Road              4th Floor                         Plantation          FL    33324
10810447      DHX Worldwide Limited                       1 Queen Caroline Street                  2nd Floor                                                                  London                    W6 9YD        United Kingdom
10493623      Diane Kieffer                               Address on File
10810993      Dillard's, Inc.                             1600 Cantrell Road                                                                                                  Little Rock         AR    72201
10810801      Direct Sales & Marketing LLC                Attn: General Counsel                    141 Windmill Point Circle                                                  Hendersonville      TN    37075
10494636      Disney Consumer Products Inc.               500 South Buena Vista Street                                                                                        Burbank             CA    91521‐0001
10810802      Disney Consumer Products, Inc.              Attn: General Counsel                    500 South Buena Vista Street                                               Burbank             CA    91521
10810907      Disney Consumer Products, Inc.              Attn: Manager, Contract Services         500 South Buena Vista Street                                               Burbank             CA    91521
10535654      Disney Consumer Products, Inc.              Attn: Manager, Contract Services         500 South Buena Vista Street                                               Burbank             CA    91521‐8651
                                                          Attn: Corporate Legal, Disney Consumer
10810892      Disney Consumer Products, Inc.              Products                                 500 South Buena Vista Street                                               Burbank             CA    91521
10494603      Distinct Sales & Marketing                  KENNETH BRYAN BAGWELL                    PO BOX 1472                                                                PALM HARBOR         FL    34682
11120724      DNS networks                                18‐850 INDUSTRIAL AVENUE                                                                                            Ottawa              ON    K1G 4K2       Canada
10785952      Dominick Martin                             711 Third Avenue                                                                                                    New York            NY    10017
10495455      Doxadvisors LLC                             Attn: General Counsel                    567 Sparrowbush Road                                                       Wyckoff             NJ    07481
10810791      DSJ West Inc d/b/a Port Logistics Group     Attn: General Counsel                    288 Mayo Avenue                                                            City of Industry    CA    91789
10810896      DSJ West, Inc.                              Attn: CFO                                288 Mayo Avenue                                                            City of Industry    CA    91789
10810897      DSJ West, Inc.                              Attn: CFO                                d/b/a Port Logistics Group               288 Mayo Avenue                   City of Industry    CA    91789
10494638      Dun & Bradstreet                            75 REMITTANCE DRIVE, SUITE 1096                                                                                     CHICAGO             IL    60675‐1096
11120718      Dun & Bradstreet, Inc.                      75 REMITTANCE DRIVE, SUITE 1096                                                                                     CHICAGO             IL    60675‐1096
10496137      Dyna Ten Service                            Attn: General Counsel                    4375 Diplomacy Road                                                        Fort Worth          TX    76155
10700184      Dynamix                                     Attn: General Counsel                    P.O. Box 116609                                                            Atlanta             GA    30368‐6609
10810792      Dynamix Group, Inc.                         Attn: General Counsel                    1905 Woodstock Road                      Suite 4150                        Roswell             GA    30075
10810793      Dynamix Group, Inc.                         Attn: General Counsel                    1905 Woodstock Road                      Suite 4150                        Roswell             GA    30075‐5625
10810794      Dynamix Group, Inc.                         Attn: General Counsel                    P.O. Box 116609                                                            Atlanta             GA    30368
11120692      Edelman Marketing LLC                       250 Hudson St                                                                                                       New York            NY    10013
                                                                                                   1325 Avenue of the Americas, 34th
10535641      Edelman Shoe, Inc.                          Attn.: Greg Morel                        Floor                                                                      New York            NY    10019
                                                                                                                                            225 West Washington
10810474      Edelman Shoe, Inc.                          c/o Simon Property Group                 John Rulli                               Street                            Indianapolis        IN    46202‐3438
                                                                                                                                            Attn: Raymond I.
11428562      Elkins Kalt Weintraub Reuben Gartside LLP   2049 Century Park East                   Ste 2700                                 Friedman, Esq.                    Los Angeles         CA    90067
11120725      Emanuelle Fiore                             Address on File
10810795      EMC Corporation                             Attn: General Counsel                    176 South Street                                                           Hopkinton           MA    01748
                                                                                                                                            4640 Northwest 7th
10810457      Emily Fuller                                Law Office of Pelayo Duran, P.A.         Attn: Pelayo M. Duran, Esq               Street                            Miami               FL    33126‐2309
                                                                                                                                            225 West Washington
10810475      Emily Fuller                                c/o Simon Property Group                 John Rulli                               Street                            Indianapolis        IN    46202‐3438
10497040      Empire Office                               PO BOX 27752                                                                                                        New York            NY    10087‐7752
10810796      Empire Office, Inc.                         Attn: General Counsel                    105 Madison Avenue                       15th Floor                        New York            NY    10016
10497329      ENDURANCE AMERICAN INSURANCE COMPANY        Attn: Michael Cavallaro                  1221 Avenue of the Americas                                                New York            NY    10020
10535628      Entertainment One UK Limited                45 Warren Street                                                                                                    London                    WIT 6AG       United Kingdom
10494927      Environmental Building Solutions LLC        Attn: General Counsel                    494 8th Avenue, Suite 1403                                                 New York            NY    10001
10493574      EnVista, LLC                                Attn: General Counsel                    11555 North Meridian Street              Suite 300                         Carmel              IN    46032
10810785      EnVista, LLC                                Attn: General Counsel                    11555 North Meridian Street              Suite 300                         Carmel              IN    46032
10810918      Epic Games, Inc.                            Attention: Jonathan Seiden               11 Madison Ave, 17th Floor                                                 New York            NY    10010
10495935      Epic Rights, LLC                            Attn: General Counsel                    8730 Sunset Boulevard                    Suite 500                         West Hollywood      CA    90069
                                                                                                                                            225 West Washington
10810476      Epic Rights, LLC                            c/o Simon Property Group                 John Rulli                               Street                            Indianapolis        IN    46202‐3438
10810523      Epic Rights, LLC                            Attn: Losa Streff                        8730 Sunset Boulevard                    Suite 500                         West Hollywood      CA    90069
10494874      Equisolve, Inc.                             Attn: General Counsel                    2455 East Sunrise Boulevard              Suite 1201                        Ft. Lauderdale      FL    33304




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                  Page 7 of 25
                                                                                                                                Exhibit A
                                                                                                                Assumption Notice Parties Service List
                                                                                                                     Served via first class mail


  MMLID                             NAME                                           ADDRESS 1                            ADDRESS 2                          ADDRESS 3           ADDRESS 4              CITY     STATE POSTAL CODE       COUNTRY
11067626      Equity Healthcare LLC                                Attn: General Counsel                    345 Park Avenue                                                                  New York         NY     10154
10535542      Eric Carle LLC                                       84 North Street                                                                                                           Northampton      MA     01060
10535544      Esprit Europe BV                                     Attention: Licensing Manager             Krijgsman 75                                                                     Amstelveen              1186          The Netherlands
10535543      Esprit International                                 Attention: Licensing Manager             1370 Broadway, 16th Floor                                                        New York         NY     10018
10811004      ESRT EMPIRE STATE BUILDING, L.L.C.                   111 West 33rd Street                                                                                                      New York         NY     10120
11120726      ESTI                                                 241 WEST 37TH STREET, SUITE 1002                                                                                          New York         NY     10018
11120727      Facebook                                             15161 COLLECTIONS CENTER DRIVE                                                                                            Chicago          IL     60693
10535546      Faces Odin New York LLC                              18 W 18th Street                                                                                                          New York         NY     10011
                                                                   Attn: Jake Nyman, Senior Institutional
10810550      FactSet Research Systems Inc.                        Sales Representative                     90 Park Avenue                           10th Floor                              New York         NY    10016
10810786      Faith Paige LLC                                      Attn: General Counsel                    325 5th Avenue                           Suite 17G                               New York         NY    10016
10810787      Faith Wall                                           Attn: General Counsel                    325 5th Avenue                           17G                                     New York         NY    10016
10810788      Fartech.com US, LLC                                  Attn: General Counsel                    2301 East 7th Street                     Suite A‐250                             Los Angeles      CA    90023
10494642      Fashion Snoops Inc.                                  Attn: General Counsel                    39 West 38th Street, 5th Floor                                                   New York         NY    10018
                                                                                                                                                     225 West Washington
10493484      Fashion Valley Mall, LLC                             c/o Simon Property Group LLC             John Rulli                               Street                                  Indianapolis     IN    46204
              Federal Express Corporation and Fedex Ground
10810448      Package System, Inc.                                 1000 Ridgeway Loop Road, Ste 500                                                                                          Memphis          TN    38120
10497335      FEDERAL INSURANCE COMPANY                            Attn: Gian M. Caputi                     1133 Avenue of the Americas                                                      New York         NY    10036
10810449      FedEx Corporate Services, Inc.                       1000 Ridgeway Loop Road, Ste 500                                                                                          Memphis          TN    38120
10810789      Feedvisor Inc                                        Attn: General Counsel                    45 Howard Street                                                                 New York         NY    10013
              Fesco Adecco Human Resources Service Shanghai Co.,                                                                                     28 South Zhongshan
10810790      Ltd                                                  Attn: General Counsel                    Jiu Shi Podium Building                  Road                                    Shanghai               200010         China
              FESCO Adecco Human Resources Service Shanghai                                                                                          28 South Zhongshan
10810536      Co., Ltd.                                            Attn: Kiki Xie                           Jiu Shi Podium Building                  Road                                    Shanghai               200010         China
10535550      Fila Luxembourg S.a.r.l.                             Boulevard Royal 26                       L‐2249                                                                                                  2449           Luxembourg
10810779      Findmine Inc.                                        Attn: General Counsel                    Michelle Bacharach                       137 Varick St, Fl 2                      New York        NY    10013
                                                                                                                                                                            800 South Street,
10810881      Fireman Capital CPF Co Invest LP                     Attn: Dan Firemen                        Fireman Capital Partners LLC             Watermill Center       Suite 600         Waltham         MA    02453
10810973      First Chapter, LLC                                   255 W 36th St                                                                                                              New York        NY    10018
10495252      First Insight Inc                                    Attn: General Counsel                    2000 Ericsson Drive                      Suite 200                                Warrendale      PA    15086
10810956      First Insights                                       41 Madison Avenue                        31st Floor                                                                        New York        NY    10010
10535870      Flick,Mitchell J                                     Address on File
10810946      Food Hub NWA, LLC                                    700 S.E. 5th Street, Suite 40                                                                                             Bentonville      AR    72712‐6026
10493507      Forbes Taubman Orlando, LLC                          Al Ferris                                100 Galleria Officentre                  Suite 427                               Southfield       MI    48034

10493508      Forbes/Cohen Florida Properties Limited Partnership 100 Galleria Officentre                   Suite 427                                                                        Southfield       MI    48034
                                                                                                                                                     Lilian Warehouse, 33   Shilou Town,
10810780      Fortune Brand Management (Guangzhou) Co., Ltd.       Attn: General Counsel                    Unit 1‐3, Block 1                        Lifeng Avenue          Panyu District   Guangzhou                             China
                                                                                                                                                     225 West Washington
10493500      Forum Shops, LLC                                     c/o Simon Property Group                 John Rulli                               Street                                  Indianapolis     IN    46204‐3438
                                                                                                                                                     10250 Constellation
10810781      Fox Rothschild LLP                                   Attn: General Counsel                    Constellation Place                      Boulevard              Suite 900        Los Angeles      CA    90067‐6209
10494289      FOXMARK K.K.                                         3‐5 KOJIMACHI CHIYODA KU                 TOKUSUI BUILDING, 2/F                                                            TOKYO                  1020083        JAPAN
10810997      Fragomen, Del Ray, Bernsen & Loewy, LLP              1400 Broadway                                                                                                             New York         NY    10018
11120696      Freedom Models                                       820 NORTH FAIRFAX AVENUE                                                                                                  Elmont           NY    11003
10810899      Fresh Showroom                                       Attn: Autumn Thayer                      43 Southeast Main Street                 Suite 238                               Minneapolis      MN    55414
10540370      Friedmann,Allison                                    Address on File
10535633      Funrise Toys Ltd.                                    Attn: Kevin Stone                        7811 Lemona Ave.                                                                 Van Nuys         CA    91405‐1139
10493516      Galleria Mall Investors LP                           c/o Trademark Property Co.               Clay Walton                              1701 River Run         Suite 500        Fort Worth       TX    76107
11120728      GATHER NO MOSS                                       49 UPPER BRIDGE ROAD                                                                                                      Upper Township   NJ




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                              Page 8 of 25
                                                                                                                             Exhibit A
                                                                                                                Assumption Notice Parties Service List
                                                                                                                     Served via first class mail


  MMLID                               NAME                                           ADDRESS 1                            ADDRESS 2                        ADDRESS 3           ADDRESS 4                CITY   STATE POSTAL CODE         COUNTRY
10810486      GBG Management (Guangzhou) Ltd.                        Attn: Vincent Zhang                    Unit 1‐3, Block 1                        No. 33 Lifeng Rd       Panyu District   Guangzhou               PRC 51147       China
10810487      GBG Management (Guangzhou) Ltd.                        Attn: Vincent Zhang                    Unit 1‐3, Building 1                     No. 33 Lifeng Rd.      Panyu District   Guangzhou               PRC 511447      China
11120691      GBG Management (Guangzhou) Ltd.                        NO. 33 LIFUNG ROAD, UNIT 1‐3                                                                                            Shanghai                201103          China
10528431      GBG USA INC.                                           350 Fifth Avenue, 9th Floor                                                                                             New York          NY    10118
11428563      GBG USA INC.                                           111 West 33rd Street                                                                                                    New York          NY    10120
10495898      GCS Software LLC                                       Attn: General Counsel                  266 West 37th St                                                                 New York          NY    10018
10535634      Genius Brands International                            190 N. Canon Drive, 4th Floor                                                                                           Beverly Hills     CA    90210
10810977      Gibson Dunn & Crutcher                                 200 Park Avenue                                                                                                         New York          NY    10166‐0193
10810988      Gibson Dunn & Crutcher                                 200 Park Avenue                                                                                                         New York          NY    10166‐0193
10810782      Gibson, Dunn & Crutcher LLP                            Attn: General Counsel                  200 Park Avenue                                                                  New York          NY    10166‐0193
10810783      Gilman Licensing Associates LLC                        Attn: General Counsel                  104 Fries Lane                                                                   Cherry Hill       NJ    08003
10810784      Ginger Finds                                           Attn: General Counsel                  NeueHouse                                110 East 25th Street                    New York          NY    10010
10495163      Girl Scouts of the United States of America            Attention: Associate General Counsel   420 Fifth Avenue                                                                 New York          NY    10018
10536181      Glaser,Barbara R                                       Address on File
10810773      Glassdoor Inc.                                         Attn: General Counsel                  100 Shoreline Hwy                                                                Mill Valley       CA       94941
10810774      Global Brands Group                                    Attn: General Counsel                  350 5th Avenue                                                                   New York          NY       10018
10810775      Global Brands Group Holding Limited                    Attn: General Counsel                  888 Cheung Sha Wan Road                  LiFung Tower           9th Floor                                                China
11120684      Global Payments                                        Wells Fargo Bank                                                                                                        Concord           CA
10810777      Global Payments Direct, Inc.                           Attn: General Counsel                  P.O. Box 4010 Station B                                                          Etobicoke         ON       M9W 7H8      Canada
10810776      Globalis Solutions Inc.                                Attn: General Counsel                  601 E. Palomar St.                       Suite C‐203                             Chula Vista       CA       91911
10810985      Goldstar Jewellery LLC                                 20 West 37th Street                    7th Floor                                                                        New York          NY       10018
10810938      Golenbock Eiseman Assor Bell & Peskoe LLP              711 Third Avenue                                                                                                        New York          NY       10017
11120729      Google                                                 DEPT. 33654, PO BOX 39000                                                                                               San Francisco     CA       94139
10810966      Granite Telecommunications, LLC                        31st Floor                                                                                                              Quincy            MA       02171
10701659      Green 461 Fifth Lessee LLC                             Address on File
11120730      Green Earth Enterprises                                250 WEST 40TH STREET, 15/F                                                                                              New York          NY       10018
10810778      GSX Inc                                                Attn: General Counsel                  9711 Washingtonian Boulevard             Suite 700                               Gaithersburg      MD       20878
10535562      Guess?, Inc.; Guess? Licensing, Inc.                   Attention: General Counsel/Licensing   1444 South Alameda Street                                                        Los Angeles       CA       90021
                                                                                                                                                                                                               Ontari
10535672      Guru Animation Studio Ltd.                             Attn: Frank Falcone                    110 Spadina Ave., Suite 1000                                                     Toronto           o        M5V 2K4      Canada
                                                                                                                                                                                                               Ontari
11428564      Guru Animation Studio Ltd.                             Attn: Frank Falcone                    110 Spadina Ave., Suite 1000                                                     Toronto           o        M5V 2K4      Canada
10810767      GXS Inc.                                               Attn: General Counsel                  9711 Washingtonian Boulevard             Suite 700                               Gaithersburg      MD       20878
              HAD Productions (Division of Henry Doneger
10810947      Associates, Inc.)                                      463 Seventh Ave                        2nd Floor                                                                        New York          NY       10018
11120731      HARTEK                                                 VIA LIVIO 16                                                                                                            Chiasso                    6830         Switzerland
                                                                                                                                                                                                               Londo
11120693      Harvey Nichols.Com Limited                             361‐365 CHISWICK HIGH ROAD                                                                                              Chiswick          n     W4 4AZ          United Kingdom
10535563      Hasbro, Inc., Hasbro International, Inc.               1027 Newport Avenue                                                                                                     Pawtucket         RI    02862‐1059
                                                                                                            Division of Henry Doneger Associates, 463 Seventh Avenue,
10810768      HDA Productions                                        Attn: General Counsel                  Inc.                                  3rd Floor                                  New York          NY       10018
10535565      Head Sport GMBH                                        Wuhrkopfweg 1                                                                                                           Kennelbach                 6921         Austria

10535631      Hearst Holdings, Inc., King Features Syndicate Division King Features Syndicate Division      300 West 57th Street, 41st Floor                                                 New York          NY       10019
10540380      Heathcott,Aubrey                                        Address on File
                                                                                                                                                                                                                                     Dominican
10495242      Hermes Olivo                                           Attn: General Counsel                  Paula de la Rosa Street, No. 3           La Barranquita                          Santiago                                Republic
                                                                                                                                                     225 West Washington
10493497      HG Galleria, L.P.                                      c/o MS Management Associates Inc.      John Rulli                               Street                                  Indianapolis      IN       46204‐3438
10493588      Hilson Management Corp.                                James Schwalbe                         185 Madison Avenue                       18th Floor                              New York          NY       10016
10497337      HISCOX INSURANCE COMPANY INC                           520 Madison Avenue                     32nd Floor                                                                       New York          NY       10022




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                           Page 9 of 25
                                                                                                                        Exhibit A
                                                                                                           Assumption Notice Parties Service List
                                                                                                                Served via first class mail


 MMLID                                          NAME                         ADDRESS 1                                ADDRESS 2                       ADDRESS 3             ADDRESS 4               CITY     STATE POSTAL CODE             COUNTRY
                                                            Attn: Vice President, Legal and Business
10810496      HIT Entertainment Limited                     Affairs                                    Mail Stop TWR 12‐1                       333 Contintental Blvd.                    El Segundo         CA       90245
10497340      HOMESITE INSURANCE COMPANY                    One Federal Street                                                                                                            Boston             MA       02110
                                                                                                                                                                         Sonapi Rt de
10810769      Horizon Manufacturing SA                      Attn: General Counsel                      Sonapi Free Zone                         Building 31              l'aeroport       Port‐au‐Prince              HT6110       Haiti
10495478      House of Z, LLC                               New York, NY 10010                         3 EAST 54TH STREET, 2/F                                                            NEW YORK           NY       10022‐3108
10810770      Hudson Group Inc                              Attn: General Counsel                      1 Meadowlands Plaza                      11th Floor                                East Rutherford    NJ       07073
10497328      HUDSON INSURANCE COMPANY                      Attn: Bo Stell                             515 South Figueroa St, #600                                                        Los Angeles        CA       90071
10810771      Hudson Outerwear Inc                          Attn: General Counsel                      145 Palisade Street                      Suite 412A                                Dobbs Ferry        NY       10522
                                                                                                                                                                                                             Ontari
10810955      Hudson's Bay Company                          401 Bay Street                             Suite 500                                                                          Toronto            o        M5H2Y4       Canada
10810982      Huffine Chung LLP                             2202 S. Figueroa Street                    Suite 356                                                                          Los Angeles        CA       90007
10810772      HX Global Inc                                 Attn: General Counsel                      1 International Plaza                    Suite 550                                 Philadelphia       PA       19113
10810761      Ian David Cooper                              Attn: General Counsel                      5922 Bent Creek Trail                                                              Dallas             TX       75252
10810763      IBM                                           Attn: General Counsel                      IBM Resiliency Services                  Contract Opertaions      P.O. Box 700     Suffern            NY       10901‐0700
10810762      IBM Corporation                               Attn: General Counsel                      IBM Resiliency Services                  Contract Opertaions      P.O. Box 700     Suffern            NY       10901‐0700
10810764      iCIMS, Inc.                                   Attn: General Counsel                      101 Crawfords Corner Rd                  Suite 3‐100                               Holmdel            NJ       07733
10535503      IFG Corp.                                     Attn: Ronnie Adjmi                         1400 Broadway, 22nd Fl.                                                            New York           NY       10018
10535645      IM Brands, LLC                                Attention: Licensing or CFO                475 Tenth Avenue, 4th Fl.                                                          New York           NY       10018
10810765      Indeed, Inc.                                  Attn: General Counsel                      6433 Champion Way                        Building 1                                Austin             TX       78750
11142366      Innovative Systems LLC                        Attn: General Counsel                      23382 Mill Creek Drive                   Suite 125                                 Laguna Hills       CA       92653
                                                            Attn: Resiliency Services ‐ Contract
10810508      International Business Machines Corporation   Operations                                 P.O. Box 700                                                                       Suffern            NY       10901
10810755      International Business Machines Corporation   Attn: General Counsel                      BRS Contract Operations                  P.O. Box 700                              Suffern            NY       10901‐0700
10810756      International Business Machines Corporation   Attn: General Counsel                      P.O. Box 643600                                                                    Pittsburgh         PA       15264
10810757      International Business Machines Corporation   Attn: General Counsel                      P.O. Box 700                                                                       Suffern            NY       10901
10810758      International Business Machines Corporation   Attn: General Counsel                      P.O. Box Box 643600                                                                Pittsburgh         PA       15264‐360
                                                                                                       Resiliency Services‐ Contract
10810759      International Business Machines Corporation   Attn: General Counsel                      Operations                               PO Box 700                                Suffern            NY       10901‐0700
10810766      International Business Machines Corporation   Attn: General Counsel                      1 New Orchard Road                                                                 Armonk             NY       10504
11120732      International Modeling Group (IMG)            304 PARK AVENUE SOUTH                                                                                                         New York           NY       10022
10810760      Intertrade Systems Inc.                       Attn: General Counsel                      3224 Jean Beraud Avenue                  Suite 270                                 Laval              QC       H7T 2S4      Canada
10810749      Interwest Brokerage                           Attn: General Counsel                      3224 Jean Beraud Avenue                  Suite 270                                 Laval              QC       H7T 2S4      Canada
10810750      Intralinks, Inc.                              Attn: General Counsel                      685 Third Avenue                         9th Floor                                 New York           NY       10017
10810751      IOTEC                                         Attn: General Counsel                      12150 Mora Drive                         Unit 2                                    Santa Fe Springs   CA       90670

10810490      IPERS Brea/Golden State Business Parks Inc.   c/o Deutsche Asset + Wealth Management RREEF Management LLC                         535 Anton Blvd           Suite 200        Costa Mesa         CA       92626
11120733      IRIS MASCHEK DESIGN                           MULHEIMER FREIHEIT 54                                                                                                         Koln                        51063        Germany
                                                            Trustee of So. Water Associates Realty
10493562      Islack Corporation                            Trust                                  Randy Goldberg                               180 Wells Avenue         Suite 100        Newton             MA       02459

                                                                                                                                                                         180 Wells Avenue,
10493563      Islack Corporation                            So. Water Associates Realty Trust          Randy Goldberg                           c/o Intrum Corp.         Suite 100         Newton            MA       02459
10493564      Islack Corporation                            Randy Goldberg                             60 Wells Ave.                            Suite 100                                  Newton            MA       08459
10536448      Iwata,Tara A                                  Address on File
10810752      J2 Merchandising                              Attn: General Counsel                      92 Pine Bough Manor                                                                Richmond Hill      ON       L4S 1A7      Canada
10197317      J2 Retail Management                          Attn: General Counsel                      95 Pine Bough Manor                                                                Richmond Hill      ON       L4S 1A7      Canada
10810753      Jackson Lewis P.C.                            Attn: General Counsel                      666 Third Avenue                                                                   New York           NY       10017
10810754      Jamf Software TIN                             Attn: General Counsel                      100 S Washington Ave #1100                                                         Minneapolis        MN       55401
10536546      Janice Brown                                  Address on File
10494741      Jaral Personnel Consultants, Inc.             Attn: General Counsel                      P.O. Box 498                                                                       Springfield        NJ       07081‐0498




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                      Page 10 of 25
                                                                                                                                 Exhibit A
                                                                                                                    Assumption Notice Parties Service List
                                                                                                                         Served via first class mail


  MMLID                               NAME                                           ADDRESS 1                                ADDRESS 2                        ADDRESS 3         ADDRESS 4                  CITY      STATE POSTAL CODE        COUNTRY
10535852      Jason Rabin                                           Address on File
10495493      Jassin Consulting Group                               450 Seventh Avenue                          Suite 1300                                                                       New York             NY   10123
11428570      Jayson Advisors, Inc.                                 2307 Marseille Dr                                                                                                            Palm Beach Gardens   FL   33410‐1279
11120703      JBCStyle NY LLC                                       Attn: General Counsel                       108 West 39th Street                     7th Floor                               New York             NY   10018
10494079      Jeff Swartz Agency                                    Attn: Jeff Swartz                           #251 – 1868 Glen Drive                                                           Vancouver            BC   V6A 4K4        Canada
10810743      Jeff Tallo                                            Attn: General Counsel                       6708 Knollwood Drive                                                             McKinney             TX   75072
10495019      Jella Quach                                           Attn: General Counsel                       Xuat Hoa                                 Lac Son              Hoa Bihn                                                    Vietnam
10785954      JMK Consulting LLC                                    941 Park Avenue                             Apt. 67A                                                                         New York             NY   10028
10495317      JMK LLC                                               941 PARK AVENUE, APT. 67A                                                                                                    NEW YORK             NY   10028
10785954      JMK LLC                                               941 PARK AVENUE, APT. 67A                                                                                                    NEW YORK             NY   10028
10810549      Joe's Jeans, Inc.                                     Attn: Interim Chief Executive Officer       2340 S. Eastern Avenue                                                           Commerce             CA   90040
10810744      Joe's Jeans, Inc.                                     Attn: General Counsel                       2340 South Eastern Avenue                                                        Commerce             CA   90040
10810745      John DeFalco                                          Attn: General Counsel                       383 Butternut Avenue                                                             Wyckoff              NJ   070481
10536444      Johnson,Kimberly                                      Address on File
10539924      Johselyn Rivadeneira                                  Address on File
10810746      Jones Lang LaSalle Brokerage Inc                      Attn: General Counsel                       515 South Flower Street                  Suite 1300                              Los Angeles          CA   90071
10810495      Jorae, LLC                                            Attn: Tom Brown                             735 Palm Heaven Avenue                                                           San Jose             CA   95125
10810462      Joseph Guglielmo                                      c/o Stein Saks PLLC                         Attn: Yaakov Saks                        285 Passaic Street                      Hackensack           NJ   07601
10810747      Joseph M. Dahan                                       Attn: General Counsel                       1850 Outpost Drive                                                               Los Angeles          CA   90068
11120734      JOVANNA MIRABILE                                      2142 45TH ROAD, #1                                                                                                           Long Island City     NY   11101
10493509      JRA HHF Venture, LLC                                  c/o Jeffrey R. Anderson Real Estate Inc.    Mark Fallon                              3825 Edwards Road    Suite 200          Cincinnati           OH   45209
                                                                                                                                                                              44‐46 Saint John
10810543      Julia Restoin Roitfeld                                Attn: Jordan Mitchell                       Liz Matthews Public Relations            The Smoke House      Street             London                    EC1M 4DF       United Kingdom
                                                                    Attention: Ronald J. Izewski, Senior Vice
10535581      Just Born, Inc.                                       Preident & Chief Financial Officer          1300 Stefko Blvd.                                                                Bethlehem            PA   18017‐6672
10810741      K&L Gates LLP                                         Attn: General Counsel                       One Newark Center                        10th Floor                              Newark               NJ   07102
10497124      Kahena Digital                                        DERECH HEVRON 24                            JVP MEDIA QUARTER                                                                JERUSALEM                 93542
10497124      Kahena Digital Marketing LTD                          Attn: General Counsel                       24 Derech Hevron                                                                 Jerusalem                 93542          Israel
11120735      KALE WILLIAMS                                         44 SHERMAN STREET                                                                                                            Lynbrook             NY   11563
10535710      Kamesaki,Nicole L                                     Address on File
10540140      Kase,Jordan S                                         Address on File
10810875      Kastle New York LLC                                   Attn: Elaine Braccio                        655 3rd Avenue, Suite 1520                                                       New York             NY   10017
                                                                    Attn: Elaine Braccio, Vice President/
10810876      Kastle New York LLC                                   Controller                                  655 3rd Avenue, Suite 1520                                                       New York             NY   10017
10810926      Kate Spade LLC (now a subsidiary of Tapestry, Inc.)   Attention: General Counsel                  10 Hudson Yards                                                                  New York             NY   10001
10535584      Kate Spade, LLC                                       Attention: Licensing Director               2 Park Avenue, 12th Floor                                                        New York             NY   10016
10540384      Kavanaugh,Chris                                       Address on File
10810893      Keanik, Inc.                                          Attn: Brett Morris                          127 East 9th                             Suite 1207                              Los Angeles          CA   90015
10535586      Kellogg North America Co.                             Attention: Kathleen Pavlack                 One Kellogg Square                                                               Bettle Creek         MI   49016‐3599
10493554      Kemper Development Company                            Kevin Schreck                               575 Bellevue Square                                                              Bellevue             WA   98004
10496069      Ken Power                                             4141 SIENA DRIVE                                                                                                             FRISCO               TX   75033
10810748      Kendall M. Allen                                      Attn: General Counsel                       894 Country Place Drive                                                          Tobyhanna            PA   18466
10811005      Kenmark Optical, Inc.                                 11851 Plantside Drive                                                                                                        Louisville           KY   40299
              Kenneth Cole Productions (LIC), LLC; Kenneth Cole
10810927      Productions, Inc.                                     Attention: General Counsel                  603 West 50th Street                                                             New York             NY   10019
              Kenneth Cole Products, Inc.; Kenneth Cole Prducts
10810928      (LIC), LLC                                            Attention: General Counsel                  603 West 50th Street                                                             New York             NY   10019
10810547      Kideo, Inc.                                           Attn: Greg Goodfried                        9336 Civic Center Drive                                                          Beverly Hills        CA
10495112      Kidiliz Group                                         18 rue Emile COUE                           10000 TROYES‐                                                                                                             France
10810737      Kidiliz Group                                         Attn: General Counsel                       6 bis rue Gabriel Laumain                                                        Paris                     75010          France
10810738      Kidilz Group                                          Attn: General Counsel                       6 bis rue Gabriel Laumain                                                        Paris                     75010          France




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                              Page 11 of 25
                                                                                                             Exhibit A
                                                                                                Assumption Notice Parties Service List
                                                                                                     Served via first class mail


  MMLID                                NAME                             ADDRESS 1                        ADDRESS 2                         ADDRESS 3          ADDRESS 4                 CITY     STATE   POSTAL CODE       COUNTRY
10810519      Kilroy Realty Corporation                 Attn: Mr. John Fucci                12200 West Olympic Boulevard             Ste 200                                  Los Angeles        CA      90064
10810910      Kilroy Realty Corporation                 Attn: Asset Management              6255 W. Sunset Blvd.                     Ste 2210                                 Los Angeles        CA      90028
10810968      Kimco Facility Services LLC               3445 Peachtree Road NE              Suite 1275                                                                        Atlanta            GA      30326
10810986      Kimco Facility Services LLC               200 East Long Lake Road             Attention: Lease Administrator                                                    Bloomfield Hills   MI      48303‐0200
                                                                                                                                     225 West Washington
10567958      King of Prussia Associates                c/o Simon Property Group            John Rulli                               Street                                   Indianapolis       IN      46204

10810739      KISS Catalog Ltd                          Attn: General Counsel               Epic Rights, LLC                         8730 Sunset Boulevard Suite 500          West Hollywood     CA      90069
10810740      Kitch and Honey Limited                   Attn: General Counsel               226 Cromwell Road                        2nd Floor                                London                     SW5 0SW       United Kingdom
10495342      Kitty Liu                                 Saddle Ridge Garden, Flat F, 14/F   Block 9                                                                           Ma On Shan                               Hong Kong
11428571      Klaviyo                                   225 Franklin St floor 10                                                                                              Boston             MA      02110
10810466      Kliger Weiss Infosystems, Inc.            c/o Unibail‐Rodamco‐Westfield       2049 Century Park East                   41st Floor                               Los Angeles        CA      90067
10810742      Kliger Weiss Infosystems, Inc.            Attn: General Counsel               2200 Northern Boulevard                                                           Greenvale          NY      11548
                                                                                                                                                           Attention: James
10810465      Kliger‐Weiss Infosystems, Inc.            c/o the Talisman Companies          355 Alhambra Circle                      Suite 1250            Schlesinger        Coral Gables       FL      33134
                                                                                                                                     225 West Washington
10810477      Kliger‐Weiss Infosystems, Inc.            c/o Simon Property Group            John Rulli                               Street                                   Indianapolis       IN      46202‐3438
10810501      Kliger‐Weiss Infosystems, Inc.            Attn: Samuel Kliger                 2200 Northern Blvd.                                                               Greenvale          NY      11548
10810742      Kliger‐Weiss Infosystems, Inc.            Attn: General Counsel               2200 Northern Blvd.                                                               Greenvale          NY      11548
10810731      Kohls                                     Attn: General Counsel               N56W 17000 Ridgewood Drive                                                        Menominee Falls    WI      53051
11120736      Kount                                     1005 WEST MAIN STREET                                                                                                 Floral Park        NY      11001
10496441      KOUNT INC.                                1005 W. Main Street                                                                                                   Boise              ID      83702
10810732      KPMG LLC                                  Attn: General Counsel               21350 Avenue of The Americas                                                      New York           NY      10019
                                                                                                                                     12200 West Olympic
10493571      KR Hollywood, LLC                         c/o Kilroy Realty Corporation       Attn: Legal Department                   Boulevard             Ste 200            Los Angeles        CA      90064
10810733      Kunert Fashion GmbH & Co KG               Attn: General Counsel               Julius Kunert Str 49                                                              Immenstadt                 87509         Germany
10810450      Kurtzman Carson Consultants LLC           P.O. Box 6191                                                                                                         Novato             CA      94948‐6191
11120737      KWI                                        2200 Northern Blvd                                                                                                   Greenvale          NY      11548
10493547      La Cienega Partners Limited Partnership   Michele Walton                      200 East Long Lake Road                  PO Box 200                               Bloomfield Hills   MI      48303‐0200
10496261      Lance Parker                              30 EAST 22ND STREET, APT. 6D                                                                                          New York           NY      10010
10497320      LANDMARK AMERICAN INSURANCE COMPANY       Attn: John Florido                  88 Pine St, 6th Floor                                                             New York           NY      10005
10493490      Las Americas Premium Outlets LLC          John Rulli                          225 West Washington Street                                                        Indianapolis       IN      46204
                                                                                                                                     225 West Washington
10493489      Las Vegas North Outlets LLC               c/o Simon Property Group            John Rulli                               Street                                   Indianapolis       IN      46204
10810542      Launch 2 Retail                           Attn: Jim Stetler                   1600 Highway 100S                        Suite 530                                Minneapolis        MN      55416
10810975      Laura Ritchey                             28049 Wicklow Court                                                                                                   Bonita Springs     FL      34135
10496155      Law Office of John M. Isen                13743 Ventura Blvd                  Suite 240                                                                         Sherman Oaks       CA      91423‐3058
                                                                                                                                     225 West Washington
10810478      Law Office of John M. Isen                c/o Simon Property Group            John Rulli                               Street                                   Indianapolis       IN      46202‐3438
10496155      Law Offices of John M. Isen               13743 Ventura Blvd                  Suite 240                                                                         Sherman Oaks       CA      91423‐3058
10810734      LeaseQuery, LLC                           Attn: General Counsel               3 Ravinia Drive Northeast                Suite P7                                 Atlanta            GA      30346
10810735      Lectra USA Inc.                           Attn: General Counsel               5000 Highlands Pkwy SE                   Suite 250                                Smyrna             GA      30082
10810736      Lee Hecht Harrison LLC                    Attn: General Counsel               2301 Lucien Way                          Suite 325                                Maitland           FL      32751
10540651      Leung,Renee                               Address on File
10810725      Level Access                              Attn: General Counsel               1600 Spring Hill Road                    Suite 400                                Vienna             VA      22182
10810726      Level Access, Inc.                        Attn: General Counsel               1600 Spring Hill Road                    Suite 400                                Vienna             VA      22182
10810945      Lewis Brisbois Bisgaard & Smith           650 Town Center Drive               Suite 1400                                                                        Costa Mesa         CA      92626
10810446      LF Credit Pte. Ltd.                       1 Kallang Junction Suite 05‐01                                                                                        Singapore                  339263        Singapore
10810727      LF USA, Inc.                              Attn: General Counsel               1359 Broadway                            16th Floor                               New York           NY      10018
                                                                                                                                     888 Cheung Sha Wan
10810728      Li & Fung (Trading) Limited               Attn: General Counsel               11/F LiFung Tower                        Road                  Kowloon            Hong Kong                                China




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                          Page 12 of 25
                                                                                                                          Exhibit A
                                                                                                             Assumption Notice Parties Service List
                                                                                                                  Served via first class mail


 MMLID                                          NAME                          ADDRESS 1                                 ADDRESS 2                       ADDRESS 3             ADDRESS 4               CITY    STATE POSTAL CODE       COUNTRY
                                                                                                                                                  888 Cheung Sha Wan
10810493      Li & Fung (Trading) Limited                     Attn: Spencer Fung Ed Lam                  LiFung Tower                             Road                                    Kowloon                                 Hong Kong
                                                                                                                                                  888 Cheung Sha Wan
10810530      Li & Fung (Trading) Limited                     Attn: Legal Department                     11/F LiFung Tower                        Road                                    Kowloon                                 Hong Kong

10810533      Li & Fung USA, Inc.                             Attn: Karen Coe, EVP of Human Resources 1359 Broadway                               16th Floor                              New York            NY   10018
10810729      Li & Fung USA, Inc.                             Attn: General Counsel                   1359 Broadway                               16th Floor                              New York            NY   10018
10810730      LinkedIn Corp                                   Attn: General Counsel                   1000 West Maude Avenue                                                              Sunnyvale           CA   94085
                                                                                                      Carlson Lynch Sweet Kilpela &
10810900      Lisa Gathers                                    Attn: Benjamin Sweet                    Carpenter, LLP                              1133 Penn Avenue         5th Floor      Pittsburgh          PA   15222
11120739      LISE SASAKI                                     204 26TH STREET, APT. 5                                                                                                     Brooklyn            NY   11232
10540034      Lissa Bourjolly                                 Address on File
11120740      Listrak                                         Attn: General Counsel                   100 West Millport Road                                                              Lititz              PA   17543
10497070      Listrak Inc.                                    Attn: General Counsel                   100 West Millport Road                                                              Lititz              PA   17543
11428572      Listrak Inc.                                    Attn: General Counsel                   529 East Maim Street                                                                Lititz              PA   17543
10810719      Liveclicker                                     Attn: General Counsel                   19925 Stevens Creek Boulevard               Suite 100                               Cupertino           CA   95014
10497187      Liveclicker, Inc.                               DEPT. LA 24847                                                                                                              PASADENA            CA   91185‐4847
10810720      Liveclicker, Inc.                               Attn: General Counsel                   19925 Stevens Creek Boulevard               Suite 100                               Cupertino           CA   95014
                                                                                                                                                  225 West Washington
10493491      Livermore Premium Outlets, LLC                  c/o Simon Property Group                   John Rulli                               Street                                  Indianapolis        IN   46204‐3438
10810721      LivunLtd LLC                                    Attn: General Counsel                      622 Third Avenue                         14th Floor                              New York            NY   10017
10497322      LLOYD’S OF LONDON                               Attn: Matthew Skedge                       Victoria House                           Queens Road                             Norwich                  NR1 3QC        United Kingdom
10810957      Lord & Taylor LLC                               424 5th Avenue                                                                                                              New York            NY   10018
10540334      Lori Nembirkow                                  Address on File
11120741      Loyalty Lion                                    26 Hatton Garden                                                                                                            London                                  United Kingdom
10810722      LoyaltyLion Ltd.                                Attn: General Counsel                      26 Hatton Garden                                                                 London                   EC1N 8BR       United Kingdom
10535602      Lucky Brand Dungarees, LLC                      Attention: Licensing                       540 South Santa Fe Avenue                                                        Los Angeles         CA   90013
                                                                                                                                                  225 West Washington
10810467      Lynn D. Thornhill                               c/o Simon Property Group                   John Rulli                               Street                                  Indianapolis        IN   46202‐3438
10810480      Lynn D. Thornhill                               c/o Law Offices of Falanga & Chalker       Attn: Robert Falanga                     11200 Atlantis Place     Suite C        Alpharetta          GA   30222
                                                              Attn: Vice President, Legal and Business
10810485      Lyons Partnership L.P.                          Affairs                                    Mail Stop TWR 12‐1                       333 Contintental Blvd.                  El Segundo          CA   90245
10810724      MacDuff Enterprises, Inc,                       Attn: General Counsel                      1618 Sullivan Avenue                     Suite 535                               Daly City           CA   94105
10810723      MacDuff Enterprises, Inc. d/b/a 729 Solutions   Attn: General Counsel                      1618 Sullivan Avenue                     Suite 535                               Daly City           CA   94105
                                                                                                                                                                           Attn: Legal
10729041      Macerich                                        c/o Fashion Outlets of Chicago             401 Wilshire Blvd                        Suite 700                Department     Santa Monica        CA   90401
                                                                                                                                                  Attention: Center
10810935      Macerich                                        7014‐590                                   East Camelback Road                      Manager                                 Scottsdale          AZ   85251
10810890      Macys Corporate Services Inc                    Attn: Consignment Department Manager       Accounts Payable                         145 Progress Place                      Springdale          OH   45246
10810992      Macy's Retail Holdings, Inc.                    151 West 34th St                           18th Floor                                                                       New York            NY   10001
10810991      Macys.com, Inc.                                 151 West 34th St                                                                                                            New York            NY   10001
10540142      Madris,Rachel S                                 Address on File
                                                                                                                                                  Centre 151 Hoi Bun
10810540      Mainetti (HK) Limited                           Attn: Jeffrey Hsu, EVP                     1812 Kwong Sang Hong                     Road                                    Kwun Tong Kowloon                       Hong Kong
10536533      Mancusi,Pamala                                  Address on File
10810713      Manhattan Associates, Inc.                      Attn: General Counsel                      2300 Windy Ridge Parkway                 10th Floor                              Atlanta             GA   30339
10810714      Manhatttan Associates Inc                       Attn: General Counsel                      2300 Windy Ridge Parkway                 10th Floor                              Atlanta             GA   30339
10540347      Maria Borromeo                                  Address on File
10810482      Marry Conner                                    c/o Shaked Law Group, P.C.                 Attn: Dan Shaked                         44 Court Street          Suite 1217     Brooklyn            NY   11201
10494858      Marsh USA Inc                                   PO BOX 417724                                                                                                               BOSTON              MA   02241‐7724
11428573      Martha Alvarez                                  93 NE 59 Terrace                                                                                                            Miami               FL   33137




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                        Page 13 of 25
                                                                                                                          Exhibit A
                                                                                                             Assumption Notice Parties Service List
                                                                                                                  Served via first class mail


  MMLID                               NAME                                   ADDRESS 1                                ADDRESS 2                         ADDRESS 3              ADDRESS 4            CITY     STATE POSTAL CODE       COUNTRY
10496101      Marty Staff Associates, LLC                     2510 Old Bethlehem Road                                                                                                      Springtown        PA    18081
10494652      Marvel Brands LLC                               135 West 50th Street, 7th Floor                                                                                              New York          NY    10020
                                                                                                         1290 Avenue of the Americas, 2nd
10535606      Marvel Brands LLC                               Attn: Legal Department                     Floor                                                                             New York          NY    10104
10810882      Mason Company Inc                               Attn: Dan Orr                              59 Centre Street                                                                  Brockton          MA    02301
                                                              Attn: Vice President, Legal and Business
10535662      Mattel, Inc.                                    Affairs                                    Mail Stop TWR 12‐1                       333 Contintental Blvd.                   El Segundo        CA    90245
10810715      Megan Schulz                                    Attn: General Counsel                      335 Adelphi Street                                                                Brooklyn          NY    11238
10495718      Megaport                                        6790 EMBARCARDERO LANE, #100                                                                                                 CARLSBAD          CA    92011
10810716      Meijer Distribution Inc                         Attn: General Counsel                      2350 Three Mile Road                                                              Grand Rapids      MI    49544
10810717      MEP Inspections, Inc.                           Attn: General Counsel                      275 Madison Avenue                       14th Floor                               New York          NY    10016
11120697      Meraki Management                               953 COLE AVENUE                                                                                                              Elizabeth         NJ    07202
10810718      Metlife Auto & Home                             Attn: General Counsel                      700 Quaker Lane                                                                   Warwick           RI    02887
10810707      Metropolitan Life Insurance Company             Attn: General Counsel                      200 Park Avenue                                                                   New York          NY    10166
10810708      Metropolitan Testing & Balancing Corp.          Attn: General Counsel                      22‐14 124th Street                                                                College Point     NY    11356
10535599      MGA Entertainment, Inc.                         Attention: Ratna Kirpal                    9220 Winnetka Ave.                                                                Chatsworth        CA    91311
10535611      Michael Kors (Switzerland) International GmbH   Via Cantonale 18                                                                                                             6928 Manno/TI                         Switzerland
10810458      Michael Kors, L.L.C.                            One Meadowlands Plaza, 12th FL                                                                                               East Rutherford   NJ    07073
10810709      Michael Lettieri                                Attn: General Counsel                      2007 Hilltop Road                                                                 Scotch Plains     NJ    07076
10810710      Michael Page International Inc.                 Attn: General Counsel                      622 Third Avenue                         29th Floor                               New York          NY    10017
10810481      Michael Tallo                                   c/o MVP Sports Group                       6708 Knollwood Drive                                                              McKinney          TX    75070
10690382      Michele Marie Public Relations, LLC             Attn: General Counsel                      8383 Wilshire Boulevard                  Suite 220                                Beverly Hills     CA    90211
10810711      Michelle Kim                                    Attn: General Counsel                      12485 Wagner Street                                                               Los Angeles       CA    90066
10810703      Microsoft                                       Attn: General Counsel                      Dept. 551, Volume Licensing              6100 Neil Road            Suite 210      Reno              NV    89511

10810527      Microsoft Corporation                           Attn: Legal and Corporate Affairs          Volume Licensing Group                   One Microsoft Gateway                    Redmond           WA    98052
10810528      Microsoft Corporation                           Attn: Legal and Corporate Affiars          Volume Licensing Group                   One Microsoft Way                        Redmond           WA    98052
                                                                                                                                                  6100 Neil Road, Suite
10810702      Microsoft Corporation                           Attn: General Counsel                      Dept. 551, Volume Licensing              210                                      Reno              NV    89511‐1137
10810712      Microsoft Corporation                           Attn: General Counsel                      6100 Neil Road                           Suite 210                                Reno              NV    89511
10810885      Microsoft Corporation                           Attn: Dept 551, Volume Licensing           6100 Neil Road                           Suite 210                                Reno              NV    89511‐1137
10810701      Microsoft Corporation                           Attn: General Counsel                      Dept. 551, Volume Licensing              6100 Neil Road        Suite 210          Reno              NV    89511
10494606      Mike Sullivan Sales Company                     1674 EAST CLIFF ROAD                                                                                                         BURNSVILLE        MN    55337
10810704      Mindflash                                       Attn: General Counsel                      911 E Pike Street                        Suite 333                                Seattle           WA    98122
                                                                                                                                                  Victor Manuel Espaillat                  Santiago de los                       Dominican
10810705      Minikin Togs, LTD.                              Attn: General Counsel                      Industrial Freezone                      Industrial                               Caballeros              51000         Republic
10496447      MKubed LLC                                      Attn: General Counsel                      365 Bond Street                          Suite C124                               Brooklyn          NY    11231
10496167      Mohegan Sun                                     Attn: General Counsel                      1 Mohegan Sun Blvd                                                                Uncasville        CT    06382
              Mohegan Tribal Gaming Authority d/b/a Mohegan                                              Attention: Vice President/General
10810459      Sun                                             One Mohegan Sun Boulevard                  Counsel                                                                           Uncasville        CT    6382
              Mohegan Tribal Gaming Authority d/b/a Mohegan                                                                                       225 West Washington
10810468      Sun                                             c/o Simon Property Group                   John Rulli                               Street                                   Indianapolis      IN    46202‐3438
              Mohegan Tribal Gaming Authority d/b/a Mohegan                                                                                       One Mohegan Sun
10810505      Sun                                             Attn: President and CEO                    Mohegan Sun                              Boulevard                                Uncasville        CT    06382
              Mohegan Tribal Gaming Authority d/b/a Mohegan
10810963      Sun                                             395 Santa Monica Place                     Attn: Center Manager                                                              Santa Monica      CA    90401
10810706      Mohegan Tribe                                   Attn: General Counsel                      13 Crow Hill Road                                                                 Uncasville        CT    06382
10535612      Mojang AB                                       Attention: Jonas Martennson                Soder Malarstrand 43                                                              Stockholm               118 25        Sweden
10810445      Momentum Telecom, Inc.                          1 Concourse Parkway NE                     Suite 600                                                                         Atlanta           GA    30328
10495482      Monarch International LLC                       Attn: General Counsel                      249 South Scotch Plains Avenue                                                    Westfield         NJ    07090




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                       Page 14 of 25
                                                                                                                                   Exhibit A
                                                                                                                     Assumption Notice Parties Service List
                                                                                                                          Served via first class mail


 MMLID                                          NAME                                ADDRESS 1                                  ADDRESS 2                        ADDRESS 3             ADDRESS 4              CITY   STATE POSTAL CODE       COUNTRY
                                                                                                                                                                                                                    Victori
10535648      Moose Enterprise (Int) Pty Ltd                         29 Grange Road                                                                                                               Cheltenham        a       3192        Australia
11428574      Morgan Clark                                           Attn: General Counsel                       234 Cardiff Way                                                                  Baer              DE      19701

10810695      Motley Crue Inc                                        Attn: General Counsel                       Epic Rights, LLC                         8730 Sunset Boulevard Suite 500         West Hollywood    CA    90069
10494580      MTR Sales Inc.                                         Attn: General Counsel                       5434 Winhawk Way                                                                 Lutz              FL    33558
10785956      MuleSoft, Inc.                                         77 Geary Street                             Suite 400                                                                        San Francisco     CA    94108
10810696      Mullis Marketing Group Inc.                            Attn: General Counsel                       33 Dodge Street #1                                                               Malden            MA    02148

10810953      Muncy, Geissler, Olds & Lowe, P.C. (MG‐IP Law, P.C.)   4000 Legato Road                            Suite 310                                                                        Fairfax           VA    22033
              Museum Masters International Authorized (Collection
10810959      Agent for Kevin T. Kelly)                              352 Montauk Highway                                                                                                          Watermill         NY    11976
10496699      MuteSix Inc.                                           6080 CENTER DRIVE, SUITE 900                                                                                                 LOS ANGELES       CA    90045
10810534      MVP Sports Group                                       Attn: Kevin Bakke                           616 Mayberry Drive                                                               McKinney          TX    75071
10785957      Naomi Farber                                           c/o Durkin & Hood LLP                       8840 Wilshire Blvd.                      Suite 207                               Beverly Hills     CA    90211
10497103      Narvar, Inc.                                           Attn: General Counsel                       50 Beale Street, 7th Floor                                                       San Francisco     CA    94105
10810697      Narvar, Inc.                                           Attn: General Counsel                       633 Folsom Street, 2nd Floor                                                     San Francisco     CA    94107
                                                                                                                                                          250 Greenwich St, 37th
10497323      NATIONAL CASUALTY COMPANY                              Attn: Katie McNaughton                      7 World Trade Center                     Fl                                      New York          NY    10007
10497058      National Logistics Services (2006) Inc                 150 COURTNEY PARK                                                                                                            MISSISSAUGA       ON    L5W 1Y6       CANADA
              NATIONAL UNION FIRE INSURANCE COMPANY OF
10497330      PITTSBURGH, PA.                                        Attn: Sydney Popp                           80 Pine Street, 5th Fl.                                                          New York          NY    10005
10497343      NATIONWIDE                                             One Nationwide Plaza                                                                                                         Columbus          OH    43215‐2220
10494831      Nautica Apparel, Inc.                                  Attention: Legal Department                 1411 Broadway, 4th Floor                                                         New York          NY    10018
10810698      Navex Global                                           Attn: General Counsel                       5500 Meadows Road                        Suite 500                               Lake Oswego       OR    97035
10810531      Net2Phone Global Services, LLC                         Attn: Legal Department                      520 Broad Street                                                                 Newark            NJ    07102
10497167      NetElixir, Inc.                                        3 INDEPENDENCE WAY, SUITE 203                                                                                                PRINCETON         NJ    08540
10810913      Netflix CPX, LLC; Netflix CPX International, B.V.      Attention: Legal Department                 1411 Broadway, 4th Floor                                                         New York          NY    10018
10494745      New World Planning and Design, Inc.                    Attn: General Counsel                       31 West 34th Street                      10th Floor, Suite 1013                  New York          NY    10001
11120742      New York Model Management                              7700 SUNSET BLVD                                                                                                             Bronx             NY    10473
11120694      Next Management, LLC                                   15 WATTS STREET, 7/F                                                                                                         New York          NY    10013
                                                                                                                                                          9314 Forest Hill
10810464      Nicholas Pagan                                         c/o The Leal Law Firm                       Attn: Albert R. Leal                     Boulevard                Suite 62       Willington        FL    33411
                                                                                                                                                          225 West Washington
10810469      Nicholas Pagan                                         c/o Simon Property Group                    John Rulli                               Street                                  Indianapolis      IN    46202‐3438
10535621      Nintendo of America Inc.                               Attn: General Counsel                       4600 150th Avenue NE                                                             Redmond           VA    98052
11120743      NIX INTERNATIONAL DESIGN STUDIO                        701 TOKAN GOJO KARASUMA CASTALE                                                                                                                                    Japan
10810699      Noah Office Renovation Inc.                            Attn: General Counsel                       72‐14 48th Ave                                                                   Woodside          NY    11377

10497327      NORTH AMERICAN SPECIALTY INSURANCE COMPANY             Attn: Gregory Rowe                          1301 Avenue of the Americas                                                      New York          NY    10019
              NORTH AMERICAN SPECIALTY INSURANCE COMPANY             C/O WESTPORT INSURANCE                                                               1450 AMERICAN LANE
10542711      (SWISSRE)                                              CORPORATION                                 ATTN: DIANA KARNES                       SUITE 1100                              SCHAUMBURG        IL    60173
11428575      Northpark Partners L.P.                                8080 North Central Expressway               Suite 1100                                                                       Dallas            TX    75206‐1807

10810524      Nous Agency                                            Attn: Marilou Tremblay Cyr Julie Bourdeau   9494 Boulevard Saint Laurent             Suite 1013                              Montreal          QC    H2N 1P4       Canada
10494959      NRI Distribution Inc                                   8175 DALLAS DRIVE                                                                                                            KAMLOOPS          BC    V2C 6X2       CANADA
10810689      NuOrder, Inc.                                          Attn: General Counsel                       1901 Avenue of the Stars                 Suite 175M                              Los Angeles       CA    90067
10810700      NuOrder, Inc.                                          Attn: General Counsel                       1901 Avenue of the Stars                 Suite 175                               Los Angeles       CA    90067
10496354      NuOrder, Inc.                                          Attn: General Counsel                       900 Hilgard Ave, First Floor                                                     Los Angeles       CA    90024
10496284      OFICINA CARAMELO                                       RUA DAS CASTANHEIRAS 318                                                                                                                             4620‐922
10810541      Okyle Parking Consultancy, LLC                         Attn: Jeffrey S. Okyle                      7309 Franklin Avenue                     Suite 101                               Los Angeles       CA    90046




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                                Page 15 of 25
                                                                                                                    Exhibit A
                                                                                                       Assumption Notice Parties Service List
                                                                                                            Served via first class mail


  MMLID                                         NAME                 ADDRESS 1                                    ADDRESS 2                       ADDRESS 3          ADDRESS 4             CITY      STATE POSTAL CODE       COUNTRY
10535649      OLO Industries, LLC                      4928 Onteora Way                                                                                                          Los Angeles         CA    90041
10494574      O'Malley & Associates                    22624 NORTH CLUBHOUSE WAY                                                                                                 SCOTTSDALE          AZ    85255
                                                                                                                                            03‐02 305 Alexandra
10535623      One Animation PTE. Ltd.                  Attention: Sashim Paramanand (CEO)          Automotive Centre Unit                   Road                                                           159942        Singapore
10810690      One Stop Facilities Maintenance Corp.    Attn: General Counsel                       275 Madison Avenue                       6th Floor                            New York            NY    10018
10810691      OpenText, Inc.                           Attn: General Counsel                       275 Frank Tompa Drive                                                         Waterloo            ON    N2L 0A1       Canada
10810692      Opsveda, Inc.                            Attn: General Counsel                       4030 Moorpark Ave, Suite 107                                                  San Jose            CA    95117
10810693      OptumRX, Inc                             Attn: General Counsel                       1600 McConnor Parkway                                                         Schaumburg          IL    60173
10810694      Oracle America, Inc.                     Attn: General Counsel                       500 Oracle Parkway                                                            Redwood Shores      CA    94065
10810683      Orkin Pest Control                       Attn: General Counsel                       1900 33rd Street                                                              Orlando             FL    32839
10810684      Orkin Pest Control                       Attn: General Counsel                       6450 Sameron Street                      Suite 100                            Las Vegas           NV    89118
                                                                                                                                            225 West Washington
10810470      Orkin Services of California, Inc.       c/o Simon Property Group                    John Rulli                               Street                               Indianapolis        IN    46202‐3438
10810685      Orkin Services of California, Inc.       Attn: General Counsel                       3944 Murphy Canyon Road                  Suite 103                            San Diego           CA    92123
                                                                                                                                            225 West Washington
10493498      Orlando Outlet Owner LLP                 c/o Simon Property Group                    John Rulli                               Street                               Indianapolis        IN    46204‐3438
10540397      Orozco,Michelle E                        Address on File
10810686      Overseas Publishers Representatives      Attn: General Counsel                       545 8th Ave                              Suite 1020                           New York            NY    10018
10810687      Oxana Popkova                            Attn: General Counsel                       71 Shelton Street                                                             London                    WC2H 9JQ      United Kingdom
10810688      PAL Environmental Services               Attn: General Counsel                       1102 Queens Plaza South                                                       Long Island City    NY    11101‐4908
10535687      Paramount Licensing Inc.                 5555 Melrose Avenue                                                                                                       Los Angeles         CA    90038
10810677      Parikh Consulting Services LLC           Attn: General Counsel                       2826 Walden Road                                                              Apex                NC    27502
11120745      PartnerCentric                           2028 EAST BEN WHITE BLVD                                                                                                  Austin              TX    78741
10810929      Path, Inc.                               8220 Castor Avenue                                                                                                        Philadelphia        PA    19152
10810678      Paul Cardenas                            Attn: General Counsel                       613 Bienveneda Avenue                                                         Pacific Palisades   CA    90272
                                                       Attention: President, Nickelodeon
10810905      Paws, Inc.                               Consumer Products                           1515 Broadway                                                                 New York            NY    10036
10810679      Paymetric, Inc.                          Attn: General Counsel                       300 Colonial Center Parkway              Suite 130                            Roswell             GA    30076
11120746      PEAGREEN                                 10 ST. CLEMENT STREET                                                                                                     Glen Cove           NY    11542
10535625      Peanuts Worldwide LLC                    Attn: Legal & Business Affairs              7 Penn Plaza, Suite 1701                                                      New York            NY    10001
10810680      Peerless Clothing International, Inc.    Attn: General Counsel                       641 Lexington Avenue                                                          New York            NY    10022
10535505      PepsiCo, Inc.                            Attention: Trademark Counsel                700 Anderson Hill Road                                                        Purchase            NY    10577
10810681      Performance Team LLC                     Attn: General Counsel                       2240 East Maple Avenue                                                        El Segundo          CA    90245
                                                                                                                                            1626 East Jefferson
10493548      Pes Partners LLC                         c/o Street Retail Inc.                      Jeff Kreshek                             Street                               Rockville           MD    20852‐4041
10495994      Peter Brigida                            Address on File
10496436      Peter Kim                                Address on File
10535627      PEZ Candy, Inc.                          35 Prindle Hill Road                                                                                                      Orange              CT    06477
10810460      PEZ, Inc.                                P.O. Box 226                                                                                                              Springtown          PA    18081

                                                                                                                                            Attention: Brad Eric
                                                       c/o Fried, Frank, Harris, Shriver & Jacobson                                         Scheler, Amy Blackman,
10811325      PEZ, Inc.                                LLP                                          One New York Plaza                      Jason Greenberg                      New York            NY    10004
                                                                                                    935 Colonia Valle del Mirador
10810489      Pharmacies Benavides SAB de CV           Avenida Fundadores                           Monterrey, NL                                                                                          64750         Mexico
10810682      Phillips Nizer LLP                       Attn: General Counsel                        666 Fifth Avenue                                                             New York            NY    10103‐0084
10536449      Picciano,Todd                            Address on File
10810671      Pine Hill Group, LLC                     Attn: General Counsel                        1835 Market Street, Suite 910                                                Philadelphia        PA    19103
10810672      PixelMEDIA LLC                           Attn: General Counsel                        75 New Hampshire Avenue                                                      Portsmouth          NH    03801
                                                                                                                                            Sharjah Airport Free                                                         United Arab
10810673      Platinum 3 FZE                           Attn: General Counsel                       P.O. Box 8409                            Zone                                 Sharjah                                 Emirates




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                  Page 16 of 25
                                                                                                                           Exhibit A
                                                                                                              Assumption Notice Parties Service List
                                                                                                                   Served via first class mail


  MMLID                                NAME                                           ADDRESS 1                        ADDRESS 2                         ADDRESS 3       ADDRESS 4              CITY    STATE   POSTAL CODE       COUNTRY
10495578      PMC                                                     PO BOX 896614                                                                                                  CHARLOTTE          NC      28289‐6614
10497571      PNC Bank National Association                           Three PNC Plaza                     225 Fifth Avenue                                                           Pittsburgh         PA      15222
10810674      Pointcarre USA, North America, Inc                      Attn: General Counsel               122 West 27th Street, 10th Floor                                           New York           NY      10001
10811000      Pologeorgis, Inc.                                       143 West 29th Street                                                                                           New York           NY      10001
10810675      Poron                                                   Attn: General Counsel               18, rue Emile Coue                                                         Troyes                     10000         France
10810665      Port Logistics Group Inc                                Attn: General Counsel               288 Mayo Avenue                                                            City of Industry   CA      91789
10810666      Port Logistics Group Inc                                Attn: General Counsel               5026 Chino Hills Parkway                                                   Chino              CA      91710
10810676      Port Logistics Group Inc                                Attn: General Counsel               19801 South Santa Fe Avenue                                                Rancho Dominguez   CA      90221
10810667      Power Reviews                                           Attn: General Counsel               1 North Dearborn Street                  Suite 800                         Chicago            IL      60602
10810668      Power Reviews, Inc.                                     Attn: General Counsel               180 North LaSalle Street                 5th Floor                         Chicago            IL      60601
10810669      Power Reviews, Inc.                                     Attn: General Counsel               1 North Dearborn Street                  Suite 800                         Chicago            IL      60602
10535589      Premier Brands Group, Inc.                              Attention: Alan Chartash            19 Serenite Lane                                                           Muttontown         NY      11791
                                                                                                                                                   225 West Washington
10493480      Premium Outlet Partners, L.P.                           c/o Simon Property Group            John Rulli                               Street                            Indianapolis       IN      46202‐3438
                                                                                                                                                   225 West Washington
10810503      Premium Outlet Partners, LP                             Attn: Premium Outlets               c/o Simon Property Group                 Street                            Indianapolis       IN      46204‐3438
10810670      Priority Fulfillment Services Inc                       Attn: General Counsel               500 North Central Expressway                                               Plano              TX      75074
10810659      Priority Fulfillment Services, Inc.                     Attn: General Counsel               505 Millennium Drive                                                       Allen              TX      75013
10810998      Private Label Enteprises                                14037 Vanowen St                                                                                               Van Nuys           CA      91405
10810917      PRL USA, Inc.                                           Attention: General Counsel          100 Metro Boulevard                                                        Nutley             NJ      07110
10810660      Prodigy Brands                                          Attn: General Counsel               1161 Holland Drive                                                         Boca Raton         FL      33487
10810661      Progress Software Corporation                           Attn: General Counsel               14 Oak Park Drive                                                          Bedford            MA      01730
10810932      Proofpoint, Inc.                                        892 Ross Drive                                                                                                 Sunnyvale          CA      94089

              PS Brands, LLC, Consolidated Children's Apparel Inc.,
10785958      Big Star Holdings, LLC, E&E Hoisery, Inc., Elie Levy    Attn: Elie Levy                     100 West 33rd Street                                                       New York           NY      10001
10810662      PTC                                                     Attn: General Counsel               121 Seaport Boulevard                                                      Boston             MA      02210
10810663      PTC Inc.                                                Attn: General Counsel               121 Seaport Boulevard                                                      Boston             MA      02210
10810664      Publix Super Markets Inc                                Attn: General Counsel               3300 Publix Corporate Parkway                                              Lakeland           FL      33811‐3311
10535682      PVH Corp.                                               Attention: President ‐‐ Licensing   200 Madison Avenue                                                         New York           NY      10016
10810512      QBE INSURANCE CORPORATION                               Attn: Peter Shea, Patrick Darragh   88 Pine St, Suite 16                                                       New York           NY      10005
10810513      QBE INSURANCE CORPORATION                               Attn: Peter Shea, Patrick Darragh   88 Pine St, 6th Floor                                                      New York           NY      10005
10810514      QBE INSURANCE CORPORATION (QBE)                         Attn: Peter Shea, Patrick Darragh   88 Pine St, 6th Floor                                                      New York           NY      10005
10810653      Qubit Inc.                                              Attn: General Counsel               28 East 28th Street                      9th Floor                         New York           NY      10016
10810654      Qubit Inc.                                              Attn: General Counsel               28 East 28th Street                      9th Floor                         New York           NY      10018
10810655      Qubit Inc.                                              Attn: General Counsel               37 East 28th Street                      2nd Floor                         New York           NY      10016
10810989      Quick Base, Inc.                                        150 Cambridgepark Dr.                                                                                          Cambridge          MA      02140‐
              Qwest Communications Company LLC d/b/a
10810656      Centurylink QCC                                         Attn: General Counsel               445 South Figueroa Street                Suite 2920                        Los Angeles        CA      90071‐0000
              Qwest Communications Company LLC d/b/a
10810657      Centurylink QSS                                         Attn: General Counsel               445 South Figueroa Street                Suite 2920                        Los Angeles        CA      90071‐0000
10535538      R.G. Barry Corporation                                  Attn: Chief Financial Officer       13405 Yarmouth Road N.W.                                                   Pickerington       OH      43147
10810647      Rackspace US, Inc.                                      Attn: General Counsel               9725 Datapoint Drive                     Suite 100                         San Antonio        TX      78229
10810658      Rackspace US, Inc.                                      Attn: General Counsel               11 Fanatical Place                                                         Windcrest          TX      78218
10535657      Raging Bear, LLC                                        Attention: Jonathan Golfman         9665 Wilshire Boulevard, 2nd Floor                                         Beverly Hills      CA      90212
10810504      Rakuten Marketing LLC                                   Attn: President                     215 Park Avenue South                    9th Floor                         New York           NY      10003
10810521      Rakuten Marketing LLC                                   Attn: Legal Department              215 Park Avenue South                    9th Floor                         New York           NY      10003
10810532      Rakuten Marketing LLC                                   Attn: Legal Department              215 Park Avenue South                    2nd Floor                         New York           NY      10003
10810648      Rakuten Marketing LLC                                   Attn: General Counsel               215 Park Avenue South                    2nd Floor                         New York           NY      10003
10810649      Rakuten Marketing LLC                                   Attn: General Counsel               215 Park Avenue South                    9th Floor                         New York           NY      10003
10811006      Rapid7 LLC                                              120 Causeway Street                 Suite 400                                                                  Boston             MA      02114‐




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                        Page 17 of 25
                                                                                                                 Exhibit A
                                                                                                    Assumption Notice Parties Service List
                                                                                                         Served via first class mail


  MMLID                               NAME                                ADDRESS 1                         ADDRESS 2                         ADDRESS 3           ADDRESS 4               CITY   STATE POSTAL CODE        COUNTRY
10810650      Ratchanan Eiwongjaroen                      Attn: General Counsel                 1/132 Soi Huamark                        Bangkapi                              Bangkok                 10240         Thailand
11120747      Red Model Management                        302 W 37th St #3                                                                                                     New York          NY    10018
10810950      RED, a division of The ONE Campaign         519 8th Ave, 20th Floor                                                                                              New York          NY    10018
10810651      Redwood Software, Inc                       Attn: General Counsel                 3005 Carrington Mill Boulevard           Suite 510                             Morrisville       NC    27560
10810652      Reece Solomon                               Attn: General Counsel                 c/o Ballon Stoll Bader & Nadler PC       729 Seventh Avenue    17th Floor      New York          NY    10019
10493570      Renaissance Midtown West LLC                c/o Renaissance Properties NY LLC     632 Broadway                             7th Floor                             New York          NY    10012
10810969      Rent the Runway Inc.                        345 Hudson Street                     6th Floor                                                                      New York          NY    10014
10810641      Rent the Runway, Inc.                       Attn: General Counsel                 345 Hudson Street                        6th Floor                             New York          NY    10014
                                                          LAPOLICE RESOURCE MANAGEMENT
10495190      Resource Management Group                   GROUP INC.                            201 BROAD STREET, SUITE 1001                                                   STAMFORD          CT    06901
10810961      Retail Cloud Technologies, LLC              380 PARK PLACE BLVD, SUITE 250                                                                                       CLEARWATER        FL    33759
11428565      Retail Monster LLC                          c/o 709 SW A Street, Suite 5                                                                                         Bentonville       AR    72712
11120748      Return Path                                 3, Park Ave 41st floor                                                                                               New York          NY    10016
10810643      Return Path, Inc.                           Attn: General Counsel                 3 Park Avenue, 41st Floor                                                      New York          NY    10016
10810642      Returnly Technologies                       Attn: General Counsel                 655 Montgomery Street                    Suite 1450                            San Francisco     CA    94111
10810644      RevoLaze, LLC                               Attn: General Counsel                 29307 Clemens Road                                                             Westlake          OH    44145
10810645      Revolution Eyewear, Inc.                    Attn: General Counsel                 997 Flower Glen Street                                                         Simi Valley       CA    93065
10810646      RGA Leather Works                           Attn: General Counsel                 366 Fifth Avenue                                                               New York          NY    10001
                                                                                                75 John Ponman Boulevard
10810635      Richard Rubin d/b/a Richard Rubin Apparel   Attn: General Counsel                 Northwest                                Suite l35‐339                         Atlanta           GA    30303
10810636      Rizzo Group                                 Attn: General Counsel                 1333 Broadway                            5th Floor                             New York          NY    10018
10810637      Robert Castaldo                             Attn: General Counsel                 10 West Broadway                         Apartment 3E                          Long Beach        NY    11561‐4008
10810638      Robert K. Futterman & Associates, LLC       Attn: General Counsel                 521 Fifth Avenue                                                               New York          NY    10175
                                                                                                                                         Cowan DeBaets,
                                                                                                                                         Abrahams & Sheppard, 41 Madison, 38th
10810639      Robert Lee Morris                           Attn: General Counsel                 c/o Nancy E. Wolff                       LLP                  Floor            New York          NY    10010
11120749      ROBERT VERNET                               14/16 RUE DE LA QUARANTAINE                                                                                          Lyon                    69005         France
10810640      Round Tower Technologies                    Attn: General Counsel                 5905 East Galbraith Road                 3rd Floor                             Cincinnati        OH    45236
10810629      Round Tower Technologies, LLC               Attn: General Counsel                 5905 East Galbraith Road                 Suite 3000                            Cincinnati        OH    45236
10810630      Round Tower Technologies, LLC               Attn: General Counsel                 5905 East Galbraith Road                 3rd Floor            Suite 3000       Cincinnati        OH    45236
10810631      Royal Heratage LLC                          Attn: General Counsel                 261 Fifth Avenue                         Suite 404                             New York          NY    10016
10810516      R‐PAC International Corp.                   Attn: Michael Teitelbaum              132 West 36th Street                                                           New York          NY    10018
10535632      Saban Brands LLC                            10100 Santa Monica Blvd., Suite 500                                                                                  Los Angeles       CA    90067
10536622      Sackett,Robb                                Address on File
10810632      Salesforce.com, Inc.                        Attn: General Counsel                 415 Mission St 3rd Floor                                                       San Francisco     CA    94105
10810633      Salesforce.com, Inc.                        Attn: General Counsel                 The Landmark                             1 Market, Suite 300                   San Francisco     CA    94105
                                                                                                                                         225 West Washington
10493492      San Marcos Premium Outlets, LLC             c/o Simon Property Group              John Rulli                               Street                                Indianapolis      IN    46204‐3438
                                                                                                                                         08820 El Prat De
10810453      San Patrick, S.L.U.                         Poligono Industrial Mas Mateu s/m     Carrer de L'Om 16                        Llobregat                             Barcelona               8820          Spain
10810996      Sandler Travis & Rosenberg PA               1300 Pennsylvania Avenue NW           Suite 400                                                                      Washington DC     DC    20004
10810634      Sandler, Travis & Rosenberg, P.A            Attn: General Counsel                 1300 Pennsylvania Avenue NW              Suite 400                             Washington        DC    20004
10535566      Sanrio, Inc.                                Attention: Frank Roca, Counsel        2101 East El Segundo Blvd.                                                     El Segundo        CA    90245
10810623      SAP America, Inc.                           Attn: General Counsel                 3999 West Chester Pike                                                         Newton Square     PA    19073
10810624      SAP America, Inc.                           Attn: General Counsel                 3999 West Chester Pike                                                         Newton Square     PA    19073
10536427      Schneider,Leon                              Address on File
10810625      SDR Distribution Services Inc               Attn: General Counsel                 300 Applewood Crescent                                                         Vaughan           ON    L4K 4B4       Canada
10810626      SDR Distribution Services Inc               Attn: General Counsel                 300 Applewood Crescent                                                         Vaughn            ON    L4K 4B4       Canada
10810627      SecureWorks, Inc.                           Attn: General Counsel                 One Concourse Parkway                                                          Atlanta           GA    30328
10497346      SECURITY MUTUAL LIFE                        100 Court Street                      PO Box 1625                                                                    Binghamton        NY    13902‐1625




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                              Page 18 of 25
                                                                                                                  Exhibit A
                                                                                                     Assumption Notice Parties Service List
                                                                                                          Served via first class mail


 MMLID                                          NAME                   ADDRESS 1                              ADDRESS 2                         ADDRESS 3            ADDRESS 4              CITY   STATE POSTAL CODE       COUNTRY
                                                       Attn: Department of Legal & Business
10535650      Sega of America, Inc.                    Affairs                                   6400 Oak Canyon, Suite 100                                                      Irvine            CA   92618
10535626      Sega Toys Co. Ltd.                       4F CS Tower                               5‐20‐8                                   Asakusabashi           Taito‐Ku        Tokyo                  111‐0053       Japan
11120750      SEM Rush                                 800 Boylston Street Suite 2475                                                                                            Boston            MA   02199
10535580      Sequential Brands Group, Inc.            5 Bryant Park, 30th Floor                                                                                                 New York          NY   10018
10810944      Servicechannel.com Inc                   6210 Stoneridge Mall Road                 Suite 450                                                                       Pleasanton        CA   94588
                                                       Attention: Scott Chambers, Senior Vice
10535646      Sesame Workshop                          President, Licensing                      1900 Broadway                                                                   New York          NY   10023
                                                                                                                                          225 West Washington
10810471      Setlog Corp.                             c/o Simon Property Group                  John Rulli                               Street                                 Indianapolis      IN   46202‐3438
10810930      Setlog Corp.                             83 Mercer Street                          Attention: Micahel Perry                                                        New York          NY   10012
10810967      Setlog Corp.                             3315 Fairview Road                                                                                                        Costa Mesa        CA   92626
10811003      Setlog Corp.                             1100 Wilshire Blvd.                       Unit 3508                                Attn: Amar Vaghani                     Los Angeles       CA   90017
10810492      Setlog Corp.                             Attn: Simon Ross                          708 3rd Avenue                           6th Floor                              New York          NY   10017
10536429      Shabot,Abraham G                         Address on File
10785960      Shanghai Shenda (America) LLC            Attn: General Counsel                     463 Seventh Avenue                                                              New York          NY   10018

10493559      Sherman Oaks Fashion Associates, LP      c/o Unibail – Rodamco‐Westfield           Colin Shaughnessy                        2049 Century Park East 41st Floor      Los Angeles       CA   90067
10810617      SHI International Corp                   Attn: General Counsel                     290 Davidson Avenue                                                             New York          NY   10118
10810618      SHI International Corp                   Attn: General Counsel                     290 Davidson Avenue                                                             Somerset          NJ   08873
10810499      SHI International Corp.                  Attn: Ryan DeBrigard                      290 Davidson Avenue                                                             Somerset          NJ   08873
10810617      SHI International Corp.                  Attn: General Counsel                     290 Davidson Avenue                                                             New York          NY   10118
10810619      SHI International Corp.                  Attn: General Counsel                     P.O. Box 952121                                                                 Dallas            TX   75395‐2121
10810620      Shirt Avenue Corporation                 Attn: General Counsel                     55 Barry Street                                                                 Bronx             NY   10474
10810621      Shirt Avenue Corporation                 Attn: General Counsel                     565 Barry Street                         Suite C                                Bronx             NY   10474‐6601
10810622      SHO and Company, Inc.                    Attn: General Counsel                     1800 Century Park East                   Suite 400                              Los Angeles       CA   90067
10810981      Shook Hardy& Bacon                       2049 Century Park East                    Suite 3000                                                                      Los Angeles       CA   90067
11120702      Shopify                                  50 Elgin Street, 8th Floor                                                                                                Ottawa            ON   K2P 1L4        Canada
10810611      Shopify, Inc.                            Attn: General Counsel                     150 Elgin St., Suite 800                                                        Ottawa            ON   K2P 1L4        Canada
10810891      ShopperTrak RCT Corporation              Attn: Contract Administrator              233 South Wacker, Suite 4100                                                    Chicago           IL   60606
10810612      ShopRunner, Inc.                         Attn: General Counsel                     350 N. LaSalle Dr., Suite 600                                                   Chicago           IL   60654
10810613      Shoprunner, Inc.                         Attn: General Counsel                     350 North LaSalle Drive                  Suite 600                              Chicago           IL   60654
                                                                                                                                                                 Dubai Design                                          United Arab
10810614      Si Fashion Galerie FZ LLC                Attn: General Counsel                     A102‐A103, Floor 1                       Building 05            District        Dubai                                 Emirates
10493476      Simon Property Group                     John Rulli                                225 West Washington Street                                                      Indianapolis      IN   46204‐3438
                                                                                                                                          225 West Washington
10810472      Simon Property Group                     c/o Simon Property Group                  John Rulli                               Street                                 Indianapolis      IN   46202‐3438
                                                                                                                                          225 West Washington
10493485      Simon Property Group (Texas), L.P.       M.S. Management Associates Inc.           John Rulli                               Street                                 Indianapolis      IN   46204‐3438
10495441      SimpleFi Solutions, LLC                  1010 LAKE STREET, SUITE 501B                                                                                              OAK PARK          IL   60301
10810615      Siteimprove Inc.                         Attn: General Counsel                     7807 Creekridge Cir                                                             Minneapolis       MN   55439
10810616      Siu Yin (Wilson) Chow                    Attn: General Counsel                     RM 2203 Yuk Lun House                    Siu Lun Court          Tuen Mun NT     Hong Kong                             China
10810520      Sky IT Group LLC                         Attn: National Sales Department           330 7th Avenue                                                                  New York          NY   10001
10810605      Sky IT Group LLC                         Attn: General Counsel                     330 Seventh Avenue                                                              New York          NY   10001
10535509      Smart Study Co., Ltd.                    750 N. San Vicente Blvd, Suite 800 West                                                                                   West Hollywood    CA   90069
10810606      SmartDraw Software, LLC                  Attn: General Counsel                     9909 Mira Mesa Blvd.                     Suite 300                              San Diego         CA   92131
10497034      Social Annex, Inc. d/b/a Annex Cloud     12408 SANFORD STREET                                                                                                      LOS ANGELES       CA   90066
10810607      Social Code LLC                          Attn: General Counsel                     655 15th Street, NW                      3rd Floor                              Washington        DC   20005
10493502      Soho 77 Corporation                      Derek Danton                              186 Franklin Street                      Apt. 5B                                New York          NY   10013
10540941      Solomon Hedaya                           Address on File
10810608      Solomon Page Group, LLC                  Attn: General Counsel                     260 Madison Avenue                                                              New York          NY   10016




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                Page 19 of 25
                                                                                                                                Exhibit A
                                                                                                                   Assumption Notice Parties Service List
                                                                                                                        Served via first class mail


  MMLID                              NAME                                         ADDRESS 1                                  ADDRESS 2                         ADDRESS 3          ADDRESS 4                    CITY   STATE    POSTAL CODE       COUNTRY
10493506      Somerset Collection Limited Partnership             Al Ferris                                    100 Galleria Officentre                  Suite 427                                 Southfield          MI       48034
10810610      Something Digital                                   Attn: General Counsel                        58 West 40th Street                      7th Floor                                 New York            NY       10018
10810908      Something Digital                                   Attn: Accounts Receivable                    58 West 40th Street, 7th Floor                                                     New York            NY       10018
11120703      Something Digital                                   58 WEST 40TH STREET, 7/F                                                                                                        New York            NY       10018

10810609      Something Digital.com L.L.C. d/b/a Something Digital Attn: General Counsel                       8 West 40th Street, 7th Floor                                                      New York            NY       10018
10535616      Sony Creative Products Inc.                          9‐7‐1 Akasaka                               Minato‐ku                                                                          Tokyo                                      Japan
                                                                                                                                                                               Frank Capra
                                                                                                                                                   10202 W. Washington         Building, Second
10535571      Sony Pictures Consumer Products Inc.                as agent for Sony Pictures Animation Inc.    Attention: Global Consumer Products Blvd.                       Floor              Culver City         CA       90232
10810498      Sourcing Solutions International Ltd                Attn: Robert Schlossberg                     195 North Washington Avenue                                                        Bergenfield         NJ       07621
10496031      South East Sales Group Corporation                  PO BOX 700743                                                                                                                   MIAMI               FL       33170‐0743
                                                                                                               115 Perimeter Center Place
10810599      South Terraces                                      Attn: General Counsel                        Northeast                                Suite 1150                                Atlanta             GA       30346
10536446      Specktor,Megan                                      Address on File
10495090      Spectrotel                                          PO BOX 1949                                                                                                                     NEWARK              NJ       07101‐1949
10810886      Spectrotel Holding Company, LLC                     Attn: Director of Customer Care              P.O. Box 339                                                                       Neptune             NJ       07754
10495090      Spectrotel Managed Services                         PO BOX 1949                                                                                                                     NEWARK              NJ       07101‐1949
                                                                                                                                                        225 West Washington
10493495      SPG Houston Holdings, L.P.                          c/o Simon Property Group                     John Rulli                               Street                                    Indianapolis        IN       46204‐3438
                                                                                                               1290 Avenue of the Americas, 2nd
10810522      Spider‐Man Merchandising, L.P.                      Attn: Legal Department                       Floor                                                                              New York            NY       10104
10810948      Spider‐Man Merchandising, L.P.                      500 South Buena Vista Street                                                                                                    Burbank             CA       91521‐0001
                                                                                                                                                                                                                      Ontari
10810914      Spin Master Ltd.                                    Attention: Legal Department                  121 Bloor Street East                                                              Toronto             o        M4W 3M5       Canada
11120751      Splashlight/Looklet                                 PO BOX 3611                                                                                                                     New Hyde Park       NY       11040
10810600      SPS Commerce, Inc.                                  Attn: General Counsel                        333 South Seventh Street                 Suite 1000                                Minneapolis         MN       55402
10810915      Spyder Active Sports, Inc.                          Attention: Legal Department                  1411 Broadway, 4th Floor                                                           New York            NY       10018
                                                                                                                                                        The Cubes, Beacon
10535651      SRI Apparel Limited                                 Attention: Sean Gallinger, Director          Suite 10, Block D                        South Quarter                             Sandyford           Dublin   18            Ireland
10810949      Staples Contract & Commercial, Inc                  500 Staples Dr                                                                                                                  Framingham          MA       01702‐4474
10810939      Star Brokerage Sales                                802 S. Main Ave.                                                                                                                San Antonio         TX       78204
10810601      Starboard Holdings Limited                          Attn: General Counsel                        8400 NW 36th Street                      Suite 600                                 Miami               FL       33166
10497955      Stein Mart Buying Corp                              1200 RIVERPLACE BLVD.                                                                                                           JACKSONVILLE        FL       32207
10810602      Stephanie Gottlieb                                  Attn: General Counsel                        546 Fith Avenue                          18th Floor                                New York            NY       10036
10810603      Sterling Infosystems Inc                            Attn: General Counsel                        1 State Street Plaza                     24th Floor                                New York            NY       10004
                                                                  Attention: Licensing Department and
10535517      Steve Madden, Ltd.                                  General Counsel                              52‐16 Barnett Ave.                                                                 Long Island City    NY       11104‐1018
10810604      Steven Hedaya                                       Attn: General Counsel                        704 Avenue I                                                                       Brooklyn            NY       11230
10810931      Stikeman Elliott LLP                                845 Third Avenue                             20th Floor                                                                         New York            NY       10022
10495708      Strategic Offsites                                  388A COMMONWEALTH AVENUE                                                                                                        BOSTON              MA       02215
10535674      STX Animation, LLC                                  Rachel Kimbrough                             3900 W. Alameda Ave., 32nd Floor                                                   Burbank             CA       91505
11120704      Style Expo                                          601 WEST 26TH STREET, SUITE M254                                                                                                New York            NY       10001
10810593      Stylecareers Inc                                    Attn: General Counsel                        2600 East Southlake Boulevard            Suite 1202‐249                            Southlake           TX       76092
                                                                  Attention: Yuko Yoneda, Licensing Business
10535510      StylingLife Holdings Inc.                           Department                                   Shinjuku Front tower 25F                 2‐21‐1 Kita‐shinjuku   Shinjuku‐ku        Tokyo                        169‐0074      Japan
10494575      Sunnybrook Sales                                    REBECCA KIRCHHOFF                            155 STONEGATE DRIVE                                                                ALEXANDRIA          KY       41001
                                                                                                                                                        225 West Washington
10493493      Sunrise Mills (MLP) Limited Partnership             c/o Simon Property Group                     John Rulli                               Street                                    Indianapolis        IN       46204‐3438
11120752      Svanebo                                             241 TAAFFE PLACE, #701                                                                                                          Brooklyn            NY       11205
10810923      Symphony HR                                         967 Kapiolani Boulevard                                                                                                         Honolulu            HI       96814




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                             Page 20 of 25
                                                                                                                            Exhibit A
                                                                                                               Assumption Notice Parties Service List
                                                                                                                    Served via first class mail


  MMLID                                NAME                                          ADDRESS 1                          ADDRESS 2                         ADDRESS 3              ADDRESS 4                CITY     STATE    POSTAL CODE      COUNTRY
10810934      Symphony HR 21                                         967 Kapiolani Boulevard                                                                                                    Honolulu           HI       96814
10810594      Symphony Investment Partners                           Attn: General Counsel                 359 Ortega Ridge Road                                                                Santa Barbara      CA       93108
10493546      Tampa Westshore Associates Limited Partnership         Michele Walton                        200 East Long Lake Road                  PO Box 200                                  Bloomfield Hills   MI       48303‐0200
10810987      Taubman                                                200 East Long Lake Road               Attn: Lease Administrator                                                            Bloomfield Hills   MI       48303‐0200
10521145      Tawil Associates                                       Attn: General Counsel                 112 West 34th Street                     20th Floor                                  New York           NY       10120
              Tawil Associates Inc., Edward Tawil, Mitchell Tawil,
10785961      Stephen Tawil                                          Attn: Edward Tawil                    112 West 34th Street                                                                 New York           NY       10026
10535663      TBL Licensing LLC                                      Attn: Licensing Department            200 Domain Drive                                                                     Stratham           NH       03885
10494494      Tealium, Inc.                                          Attn: General Counsel                 11085 Torreyana Road                                                                 San Diego          CA       92121
10495679      Teamwork Commerce                                      RETAIL CLOUD TECHNOLOGIES, LLC        380 PARK PLACE BLVD, SUITE 250                                                       CLEARWATER         FL       33759
10810962      Teamwork Retail                                        380 Park Place Blvd, Suite 250                                                                                             Clearwater         FL       33759
10495680      Technical Traffic Consultants Corp.                    Attn: General Counsel                 30 Hemlock Drive                                                                     Congers            NY       10920
10810595      Teikametrics, LLC                                      Attn: General Counsel                 280 Summer Street                        9th Floor                                   Boston             MA       02210
10810502      TEK Systems, Inc.                                      Attn: Senior manager of Operations    7437 Race Road                                                                       Hanover            MD       21076
10496202      Teknikon Group Inc.                                    Attn: General Counsel                 75 New York Avenue                                                                   Clark              NJ       07066

                                                                                                                                                    Attn: Joseph Jemal and
10811002      Teknikon Group Inc.                                    110 West 34th Street                  9th Floor                                David J. Jemal, Esq.                        New York           NY       10001
10810940      TGIE LLC                                               822 N. Laurel Avenue                                                                                                       Los Angeles        CA       90046
10810965      TGIE LLC c/o Main Street Advisors                      3110 Main Street                      #310                                     Attention Todd Rosen                        Santa Monica       CA       90405
10810596      TGIE, LLC                                              Attn: General Counsel                 822 North Laurel Avenue                                                              Los Angeles        CA       90046
10497087      The Agency Worx                                        1261 BROADWAY, SUITE 1002                                                                                                  NEW YORK           NY       10001
10810597      The Amlani Group Inc                                   Attn: General Counsel                 1214 Lorraine Court                                                                  Southlake          TX       76092
10535520      The Bob Ross Inc.                                      Attention: Joan Kowalski              PO Box 946                                                                           Sterling           VA       20167
10810491      The British Apparel Collection Limited                 Attn: Simon J. Mendez, President      One Westchester Plaza                                                                Elmsford           NY       10523

                                                                                                                                                    Scotia Plaza, 40 King                                          Ontari
10535572      The Buffalo Trust; BFL Management Inc.                 Represented by its sole Trustee BFL   Att.: Martin Rochwerg                    Street West, Suite 5800                     Toronto            o        M5H 3S1       Canada
10810598      The Children's Place Services Company, LLC             Attn: General Counsel                 500 Plaza Drive                                                                      Secaucus           NJ       07094
10810979      The Colony Group                                       201 Washington Street, 11th Floor                                                                                          Boston             MA       02108‐
10535568      The Hershey Company                                    Ernest Savo                           19 East Chocolate Avenue                                                             Hershey            PA       17033
11120698      The Industry MGMT                                      7321 BELLE MEADE ISLAND DRIVE                                                                                              Miami              FL       33138
10493503      The Irvine Company LLC                                 Tanya Thomas                          110 Innovation                                                                       Irvine             CA       92617

10810511      The Kim Revocable Family Trust Dated May 12, 1996      Attn: Peter Kim                       4411 Dundee Drive                                                                    Los Angeles        CA       90027
10810587      The NPD Group Inc                                      Attn: General Counsel                 900 West Shore Road                                                                  Port Washington    NY       11050
10810994      The Number Project, LLC                                1644 N Honore St #301                                                                                                      Chicago            IL       60622
10497318      THE OHIO CASUALTY INSURANCE COMPANY                    Attn: Marvin Deba                     One Battery Park Plaza, 30th floor                                                   New York           NY       10004
10810588      The Park Consulting Inc.                               Attn: General Counsel                 37 Cambridge Hudson                                                                  Hudson             QC       JOP 1HO       Canada
10810589      The Park Consulting Inc.                               Attn: General Counsel                 37 Cambridge                                                                         Hudson             QC       JOP 1HO       Canada
10535629      The Pokemon Company International, Inc.                10400 NE 4th Street, Suite 2800                                                                                            Bellevue           WA       98004
10535526      The Quaker Oats Company                                ATTN: Trademark Counsel               555 West Monroe Street                                                               Chicago            IL       60661

                                                                                                                                                                              225 West
10493482      THE RETAIL PROPERTY TRUST                              M.S. Management Associates Inc.       John Rulli                               National City Center      Washington Street Indianapolis       IN       46204
10958247      THE RETAIL PROPERTY TRUST                              Address on File
                                                                                                                                                    225 West Washington
10810461      The Signer Group                                       c/o Simon Property Group              John Rulli                               Street                                      Indianapolis       IN       46202‐3438
10810590      The Signer Group                                       Attn: General Counsel                 1951 Old Cuthbert Road                                                               Cherry Hill        NJ       08034
10810877      The Singer Group                                       Attn: Evan Singer                     1951 Old Cuthbert Road                                                               Cherry Hill        NJ       08034




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                          Page 21 of 25
                                                                                                                              Exhibit A
                                                                                                                 Assumption Notice Parties Service List
                                                                                                                      Served via first class mail


 MMLID                                          NAME                              ADDRESS 1                               ADDRESS 2                          ADDRESS 3          ADDRESS 4             CITY         STATE POSTAL CODE      COUNTRY
                                                                                                                                                      225 West Washington
10493483      The Town Center at Boca Raton Trust                 c/o M.S. Management Associates Inc.        John Rulli                               Street                                Indianapolis           IN   46204
10810591      The Wall Group LA, LLC                              Attn: General Counsel                      38 West 21st Street                      11th Floor                            New York               NY   10010
10496895      The Wall Group, LLC                                 Attn: General Counsel                      38 W. 21ST                               11th Floor                            New York               NY   10010
10565165      The Walman Optical Company                          Attn: General Counsel                      801 12th Avenue North                                                          Minneapolis            MN   55411
                                                                                                                                                      Attention: Gerald T.
10810952      The Walman Optical Company                          5400 E. Olympic Blvd                       Suite 300                                Barham                                Commerce               CA   90022
                                                                                                                                                      Attention: Jeremy
10810984      The Walman Optical Company                          1807 Ross Avenue                           Suite 250                                Buonamici                             Dallas                 TX   75201
11428566      The Walman Optical Company                          c/o Adams & Company Real Estate, LLC       James Buslik                             411 Fifth Avenue       9th Floor      New York               NY   10016
10810592      Thomson Reuters                                     Attn: General Counsel                      610 Opperman Drive                       PO Box 64833                          Eagen                  MN   55123
10810581      Thomson Terminals Limited                           Attn: General Counsel                      Distribution Logistics Management        55 Cityview Drive                     Etobicoke              ON   M9W 5A5        Canada
10535528      Those Characters from Cleveland, LLC                1468 W. 9th Street, Suite #100                                                                                            Cleveland              OH   44113
10810582      Tillerman LLC                                       Attn: General Counsel                      1979 Marcus Avenue                       Suite 210                             Lake Success           NY   11042
10810463      Timberland, a division of VF Outdoor, LLC           c/o TBL Licensing LLC                      Attn: VP and General Counsel             200 Domain Drive                      Stratham               NH   03885
11120753      Tinuiti (formerly CPC Strategy)                     PO BOX 28415                                                                                                              New York               NY   10087
10534565      Titan Footwear, LLC                                 15342 Graham Street                                                                                                       Huntington Beach       CA   92649
10494918      TM Technology Partners, Inc.                        Attn: General Counsel                      Worldwide Plaza                          825 Eighth Avenue                     New York               NY   10019
10494578      TMZ Brokerage Co.                                   14006 SOUTH SHORE DRIVE                                                                                                   CLIVE                  IA   50325
10810958      TNP                                                 4425 S. Mopac, Building III                Suite 405                                                                      Austin                 TX   78735
10535665      Tokidoki, LLC                                       5655 West Adams Blvd.                                                                                                     Los Angeles            CA   90016
              Tommy Bahama Group, Inc. and Tommy Bahama
10535666      Global Sourcing Ltd.                                Attn: Senior Vice President of Licensing   4 Bryant Park, 10th Floor                                                      New York               NY   10018
10535669      Tommy Hilfiger Licensing LLC                        Attn: President, Licensing                 601 West 26th Street                                                           New York               NY   10001
10535455      Tony Chu                                            Attn: General Counsel                      3232 Castle Heights Avenue                                                     Los Angeles            CA   90034
10535671      Tootsie Roll Industries, LLC                        Attn: Treasurer                            7401 South Cicero Avenue                                                       Chicago                IL   60629
10810974      Toppan Merrill                                      2603 Main Street                           Suite 610                                                                      Irvine                 CA   92614
10811001      Torcasio Sales & Marketing, Inc.                    10223 McAllister Fwy STE #204                                                                                             San Antonio            TX   78216
10496592      Toshiba Financial Services                          PO BOX 030310                                                                                                             LOS ANGELES            CA   90030‐0310
10493575      Tower Building LLC                                  c/o The Vance Corporation                  Jim Falconer                             1809 Seventh Ave.      Ste 300        Seattle                WA   98101
10810584      TPE Acquisition Inc                                 Attn: General Counsel                      288 Mayo Avenue                                                                City of Industry       CA   91789
10497321      TRAVELERS                                           Attn: Laura Markey                         3 Huntington Quadrangle, 4th fl                                                Melville               NY   11747
10810585      Travelers Property Casualty Company of America      Attn: General Counsel                      One Tower Square                                                               Hartford               CT   06183
10495628      TresMore Marketing, Inc.                            Attn: General Counsel                      7362 Futures Drive                       Suite 4                               Orlando                FL   32819
10810586      Trinium Technologies                                Attn: General Counsel                      304 Tejon Place                                                                Palos Verdes Estates   CA   90274
11428567      TriStar Construction Corp.                          Attn: General Counsel                      770 Lexington Avenue                                                           New York               NY   10065
10493570      Tri‐Star Construction Corp.                         Attn: General Counsel                      770 Lexington Avenue                                                           New York               NY   10065
10496954      Tritech Communications                              Attn: General Counsel                      625 Locust Street                        Suite 300                             Garden City            NY   11530
11428568      Tru Fit, LLC                                        Attn: General Counsel                      60 State Street                                                                Boston                 MA   02109
10810575      True Fit, Inc.                                      Attn: General Counsel                      800 West Cummings Park                   Suite 6400                            Woburn                 MA   01801
10497314      TRUMBULL INSURANCE CO                               Attn: Karen Lewis, Patty Schermerhorn      277 Park Avenue, 16th Fl                                                       New York               NY   10172
10810576      TSYS Cayan                                          Attn: General Counsel                      5620 Paseo del Norte                     Suite C1                              Carlsbad               CA   92008
10810577      TSYS Cayan                                          Attn: General Counsel                      One Federal Street                       2nd Floor                             Boston                 MA   02110
10496038      Tucciarone,Jennifer L                               Address on File

10493552      Turnberry                                           c/o Turnberry Aventura Mall Company Ltd. Jory Thomas                                19501 Biscayne Blvd.   Ste 400        Aventura               FL   33180
10493545      Twelve Oaks Mall, LLC                               Michele Walton                           200 East Long Lake Road                    PO Box 200                            Bloomfield Hills       MI   48303‐0200

10535660      Twentieth Century Fox Licensing and Merchandising   Attention: Manager, Finance Department     P.O. Box 900                                                                   Beverly Hills          CA   90213
10497313      TWIN CITY FIRE INSURANCE COMPANY                    Attn: Karen Lewis, Patty Schermerhorn      277 Park Avenue, 16th Fl                                                       New York               NY   10172




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                           Page 22 of 25
                                                                                                                    Exhibit A
                                                                                                       Assumption Notice Parties Service List
                                                                                                            Served via first class mail


 MMLID                                          NAME                   ADDRESS 1                                ADDRESS 2                          ADDRESS 3       ADDRESS 4                CITY   STATE POSTAL CODE       COUNTRY
                                                       Attn: Michael W. Oliver, Vice President,    U.S. Bank Global Corporate Trust         190 South LaSalle   Mail Code: MK‐IL‐
10810517      U.S. Bancorp                             Business Development Officer                Services                                 Street              SL7F              Chicago          IL   60603
10493517      UBS Realty Investors LLC                 Clay Walton                                 2515 McKinney Ave.                       Suite 800                             Dallas           TX   75201
10494762      Under Armour, Inc.                       1020 Hull Street                                                                                                           Baltimore        MD   21230
10535675      Under Armour, Inc.                       Attn: Licensing & Accessories               1020 Hull Street                                                               Baltimore        MD   21230
10495420      UNINTERRUPTED LLC                        3800 Embassy Parkway, Suite 360             Attn: Michele Campbell                                                         Akron            OH   44333
                                                                                                                                            28th Floor‐Whose‐
10810578      United Airlines Inc                      Attn: General Counsel                       233 South Wacker Drive                   Willis                                Chicago          IL   60606
10810579      United Parcel Service Inc                Attn: General Counsel                       1201 West Olympic Boulevard                                                    Los Angeles      CA   90015
10810494      Universal Protection Service, LP         Attn: Steve Claton                          1551 North Tustin Avenue                 Suite 650                             Santa Ana        CA   92705
                                                       Attn: Senior Vice President, Business and   100 Universal City Plaza, Bldg.
10535677      Universal Studios Licensing LLC          Legal Affairs                               1440/13                                                                        Universal City   CA   91608
10810569      Validity, Inc.                           Attn: General Counsel                       200 Clarendon Street                                                           Boston           MA   02116
10810580      Validity, Inc.                           Attn: General Counsel                       200 Clarendon Street                     22nd Floor                            Boston           MA   02116
10810570      Van Gogh Museum Enterprises B.V.         Attn: General Counsel                       Gabriel Metsustraat                                                            Amsterdam             1071 AE        Netherlands
10890971      Van Vorst & Associates                   110 RENSSELAER AVENUE                                                                                                      COHOES           NY   12047
10810571      Vatic Outsourcing, LLC                   Attn: General Counsel                       1827 Powers Ferry Road                   SE Building 3                         Atlanta          GA   30339
10810572      Vatic Outsourcing, LLC                   Attn: General Counsel                       1827 Powers Ferry Road Southeast         Building 3                            Atlanta          GA   30339
10810497      Velocity Technology Solutions, Inc.      Attn: Robert Orshaw, SVP Global Services    1901 Roxborough                          Floor 4                               Charlotte        NC   28211
                                                       Attn: Mr. Christopher Heller, Senior Vice
10810518      Velocity Technology Solutions, Inc.      President, Legal                            1901 Roxborough                          Floor 4                               Charlotte        NC   28211
10810573      Velocity Technology Solutions, Inc.      Attn: General Counsel                       1901 Roxborough                          Floor 4                               Charlotte        NC   28211

10810574      Velocity Technology Solutions, Inc.      Attn: General Counsel                       2105 Water Ridge Parkway, Suite 500                                            Charlotte        NC   28217
                                                       Attn: Christopher Heller, Senior Vice
10810888      Velocity Technology Solutions, Inc.      President, Legal                            1901 Roxborough                          Floor 4                               Charlotte        NC   28211
10810563      Versafeed, Inc.                          Attn: General Counsel                       268 Bush Street                          Suite 6000                            San Francisco    CA   94104
10810564      Versafeed, Inc.                          Attn: General Counsel                       286 Bush Street                          #6000                                 San Francisco    CA   94104

                                                       Attention: President, Viacom/Nickelodeon
10535619      Viacom Media Networks                    Global Consumer Products                    1515 Broadway                                                                  New York         NY   10036
10810565      Vision Solutions                         Attn: General Counsel                       15300 Barranca Parkway                                                         Irvine           CA   92618
10810971      Volpe,Jessica                            231 W 39th Street                                                                                                          New York         NY   10018
10810566      VSS, LLC                                 Attn: General Counsel                       382 Galleria Parkway                     Suite 400                             Madison          MS   39110
10810901      VSS, LLC                                 Attn: Bill Grothe                           382 Galleria Parkway                     Suite 400                             Madison          MS   39110
10810902      VSS, LLC                                 Attn: Bill Grothe                           Galleria Parkway                         Suite 400                             Madison          MS   39110
10810883      W.B. Mason Company Inc                   Attn: Dan Orr                               59 Centre Street                                                               Brockton         MA   02301
10810452      Wage Works                               PO Box 14053                                                                                                               Lexington        KY   40512
                                                       Attention: Vice President, Business and     4000 Warner Blvd., Building 118, 5th
10535686      Warner Bros. Consumer Products Inc.      Legal Affairs                               Floor                                                                          Burbank          CA   91522
10810567      WB Mason Company Inc                     Attn: General Counsel                       59 Centre Street                                                               Brockton         MA   02301
10810883      WB Mason Company Inc                     Attn: Dan Orr                               59 Centre Street                                                               Brockton         MA   02301
10810559      Webdam                                   Attn: General Counsel                       1730 S. Amphlett Blvd Ste 330                                                  San Mateo        CA   94402
10810557      Webdam by Banderr LLC                    Attn: General Counsel                       1730 S. Amphlett Blvd Ste 330                                                  San Mateo        CA   94402
10810568      Webdam by Banderr LLC                    Attn: General Counsel                       1730 S. Amphlett Blvd Ste 300                                                  San Mateo        CA   94402
10810558      Webdam by Bynder LLC                     Attn: General Counsel                       1730 S. Amphlett Boulevard           Suite 330                                 San Mateo        CA   94402
10536266      Welch,Shannon                            Address on File
10810535      West Coast Distribution                  Attn: Khalid Lemlin                         5964 East Slauson Avenue                                                       Commerce         CA   90040
10810560      West Coast Distribution Inc              Attn: General Counsel                       5964 East Slauson Avenue                                                       Commerce         CA   90040
10810903      WESTCHESTER FIRE INSURANCE COMPANY       Attn: Bo Stell                              515 South Figueroa St, #600                                                    Los Angeles      CA   90071




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                 Page 23 of 25
                                                                                                                               Exhibit A
                                                                                                                  Assumption Notice Parties Service List
                                                                                                                       Served via first class mail


 MMLID                                          NAME                               ADDRESS 1                               ADDRESS 2                         ADDRESS 3            ADDRESS 4             CITY         STATE POSTAL CODE      COUNTRY

10810904      WESTCHESTER FIRE INSURANCE COMPANY (CHUBB)          Attn: Bo Stell                              515 South Figueroa St, #600                                                     Los Angeles            CA   90071
10493488      Westchester Mall, LLC                               John Rulli                                  225 West Washington Street                                                      Indianapolis           IN   46204

10493558      Westfield Topanga Owner LLC                         c/o Unibail – Rodamco‐Westfield             Colin Shaughnessy                        2049 Century Park East 41st Floor      Los Angeles            CA   90067
10810561      WGSN Inc                                            Attn: General Counsel                       229 West 43rd Street ‐ 7th Floor                                                New York               NY   10036
                                                                  Attn: Yehuda Shmidman, Chairman and
10535501      WH Buyer, LLC d/b/a WHP Global                      Chief Executive Officer                     230 Park Avenue                                                                 New York               NY   10169
10569932      Wharfedale Technologies Inc.                        Attn: General Counsel                       2850 Brunswick Pike                                                             Lawrenceville          NJ   08648
10495471      Wharfedale Technologies, Inc.                       Attn: General Counsel                       2850 Brunswick Pike                                                             Lawrence               NJ   08648
10569932      Wharfedale Technologies, Inc.                       Attn: General Counsel                       2850 Brunswick Pike                                                             Lawrence               NJ   08648
11120755      Wilhemina                                           PO BOX 650002 ‐ DEPT. 8107                                                                                                  Dallas                 TX   75265
                                                                  Attention: Mark Forti or Jennifer Brawley
10535547      William Mark Corp.                                  Co‐Owners                                   112 Harvard Avenue, #229                                                        Claremont              CA   91711
10493514      Wilson Canal Place II LLC                           c/o Canal Place                             Kate Gilbert                             333 Canal Street                       New Orleans            LA   70130
10496358      Win Temp LLC                                        122 EAST 42ND STREET                                                                                                        NEW YORK               NY   10168
10810954      Windstream Enterprise                               4001 Rodney Parham Road                                                                                                     Little Rock            AR   72212
10810562      Winston Retail                                      Attn: General Counsel                       22 West 38th Street                      12th Floor                             New York               NY   10018
10496803      Winston Support Services, LLC                       122 EAST 42ND STREET, SUITE 320                                                                                             NEW YORK               NY   10168
10810551      Wisetech Global (US) Inc dba Trinium Technologies   Attn: General Counsel                       304 Tejon Place                                                                 Palos Verdes Estates   CA   90274
10535577      With You LLC                                        Attn: Ms. Karen Murray                      601 W. 26th Street, Suite 900                                                   New York               NY   10001
11120756      Women's360                                          55 Hudson Yards 3rd Floor                                                                                                   New York               NY   10001
10810552      Wood Herron & Evans, L.L.P                          Attn: General Counsel                       2700 Carew Tower                         441 Vine Street                        Cincinnati             OH   45202‐2917
10535551      Wow Wee USA Inc.                                    Attention: Sydney Wiseman                   7855 Fay Avenue, Suite 310                                                      La Jolla               CA   92037
10810553      Xerox Financial Services LLC                        Attn: General Counsel                       201 Merritt 7                                                                   Norwalk                CT   06851
11428569      XL (GREENWICH INSURANCE COMPANY)                    100 Constitution Plaza, 17th Floor                                                                                          Hartford               CT   06103
10497341      XL CATLIN                                           100 Constitution Plaza, 17th Floor                                                                                          Hartford               CT   06103
10497317      XL INSURANCE AMERICA INC                            Attn: Steven Jauch                          1 WFC                                    200 Liberty Street     22nd Floor      New York               NY   10281
10497338      XL SPECIALTY INSURANCE COMPANY                      Attn: Mark Vandevanter, Paul Ma             100 Constitution Plaza, 17th floor                                              Hartford               CT   06103
10810554      XPO Logistics Supply                                Attn: General Counsel                       4035 Piedmont Parkway                                                           High Point             NC   27265
                                                                  Attn: Paul Stankewich, VP of Business
10810510      XPO Logistics Supply Chain, Inc.                    Management and Contracts                    4035 Piedmont Parkway                                                           High Point             NC   27265
                                                                  Attn: General Counsel and Paul
                                                                  Stankewich, VP of Business Management
10810545      XPO Logistics Supply Chain, Inc.                    and Contracts                               4035 Piedmont Parkway                                                           High Point             NC   27265
10536223      Yaakov Feldman                                      Address on File
10495712      YBP Consulting Inc.                                 Attn: General Counsel                       4817 Toledo Bend Drive                                                          Frisco                 TX   75033
10494542      YELP INC.                                           PO BOX 204393                                                                                                               DALLAS                 TX   75320‐4393
10495173      Yext, Inc.                                          Attn: General Counsel                       One Madison Avenue                       5th Floor                              New York               NY   10010
11120757      Yotpo                                                400 Lafayette St                                                                                                           New York               NY   10003
10810884      Yotpo, Inc.                                         Attn: Daniel Datz                           33 West 19th Street, 5th Floor                                                  New York               NY   10010
10810976      Z Spoke LLC                                         3 East 54th Street, 2nd floor                                                                                               NEW YORK               NY   10022
10810964      Zappos Merchandising Inc                            400 E. Stewart Avenue                                                                                                       Las Vegas              NV   89101
10493577      ZCD&F, LLC                                          Andy Zimmerman                              3412 Old Onslow Road                                                            Greensboro             NC   27407
10810555      Zendesk                                             Attn: General Counsel                       1019 Market Street                                                              San Francisco          CA   94103
11120758      ZenDesk                                             1019 market st                                                                                                              san francisco          CA   94103
10810500      Zero 2 Sixty, Inc.                                  Attn: Ryan Milburn                          247 West Scott Street                    Unit 209                               Chicago                IL   60610
10810488      Zhuji City Yinai Textile Tech Service Company Ltd   Attn: Wen Sheng (Nelson) Nie                503 Room Changlian Building 1033#        East Zhongxing RD      Datang Zhuji    Zhejiang Province           311800         China
11120759      ZISSER                                              KANNGJUTARGRAND, 26                                                                                                         Stockholm                   16257          Sweden
10810556      Zoho Corporation                                    Attn: General Counsel                       4141 Hacienda Drive                                                             Pleasanton             CA   94588




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                                            Page 24 of 25
                                                                                                   Exhibit A
                                                                                      Assumption Notice Parties Service List
                                                                                           Served via first class mail


 MMLID                                          NAME                   ADDRESS 1               ADDRESS 2                         ADDRESS 3          ADDRESS 4              CITY   STATE POSTAL CODE   COUNTRY
                                                                                                                           150 Greenwich St, 53rd
10497331      ZURICH AMERICAN INSURANCE COMPANY        Attn: Allen Blount          4 World Trade Center                    FL                                   New York          NY   10007




           In re: Centric Brands Inc., et al.
           Case No. 20‐22637 (SHL)                                                                Page 25 of 25
Exhibit B
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:
                                                                   Chapter 11
             Centric Brands Inc., et al.,1
                                                                   Case No. 20-22637 (SHL)
                                               Debtors.
                                                                   (Jointly Administered)


                     NOTICE OF PROPOSED ASSUMPTION AMOUNTS FOR
                     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        PLEASE TAKE NOTICE that on May 18, 2020 (the “Petition Date”), Centric Brands
Inc. and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter
11 cases (collectively, the “Debtors”), each commenced with the United States Bankruptcy Court
for the Southern District of New York (the “Court”) a voluntary case under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”).

        PLEASE TAKE FURTHER NOTICE that on July 15, 2020, the Debtors filed the Second
Amended Joint Chapter 11 Plan of Reorganization of Centric Brands Inc. and its Debtor Affiliates
Pursuant to Chapter 11 of the Bankruptcy Code, which plan and related documents were
subsequently revised (as modified, amended, or supplemented from time to time, the “Plan”), a
copy of which is attached as Exhibit A to the Second Amended Disclosure Statement for the Joint
Chapter 11 Plan of Reorganization of Centric Brands Inc., and Its Debtor Affiliates Pursuant to
Chapter 11 of the Bankruptcy Code [Docket No. 337], which disclosure statement and related
exhibits were subsequently revised (as may be amended, supplemented, or modified from time to
time, the “Disclosure Statement”).

       PLEASE TAKE FURTHER NOTICE that on July 15, 2020, the Debtors filed the
Debtors’ Motion for Entry of an Order Pursuant to Sections 105(A) and 365 of the Bankruptcy
Code (I) Setting Assumption Amounts for Certain Contracts; (II) Establishing Procedures Related
Thereto; and (III) Granting Related Relief (the “Assumption Motion”) requesting entry of an order

1
      The Debtors in these chapter 11 cases, for which joint administration has been granted, along with the last four
      digits of their federal tax identification numbers, are as follows: Centric Brands Inc. (8178); Added Extras LLC
      (5851); American Marketing Enterprises Inc. (9672); Briefly Stated Holdings, Inc. (9890); Briefly Stated Inc.
      (6765); Centric Bebe LLC (2263); Centric Brands Holding LLC (3107); DBG Holdings Subsidiary Inc. (4795);
      DBG Subsidiary Inc. (6315); DFBG Swims, LLC (8035); F&T Apparel LLC (9183); Centric Accessories Group
      LLC (3904); Centric Beauty LLC (8044); Centric Denim Retail LLC (1013); Centric Denim USA, LLC (9608);
      Centric Jewelry Inc. (6431); Centric Socks LLC (2887); Centric West LLC (3064); Centric-BCBG LLC (5700);
      Centric-BCBG Retail LLC (4915); HC Acquisition Holdings, Inc. (4381); Hudson Clothing, LLC (2491); Hudson
      Clothing Holdings, Inc. (4298); Innovo West Sales, Inc. (8471); KHQ Athletics LLC (7413); KHQ Investment
      LLC (0014); Lotta Luv Beauty LLC (0202); Marco Brunelli IP, LLC (0227); RG Parent LLC (4002); RGH Group
      LLC (9853); Robert Graham Designs, LLC (1207); Robert Graham Holdings, LLC (0213); Robert Graham Retail
      LLC (7152); Rosetti Handbags and Accessories, Ltd. (2905); and VZI Investment Corp. (5233).
approving procedures (the “Assumption Procedures”) for: (i) fixing the monetary amounts that the
Debtors would be obligated to pay in connection with any assumption or the assumption and
assignment of an executory contract (each, a “Contract” and collectively, the “Contracts”) or an
unexpired lease (each, a “Lease” and collectively, the “Leases”) included on Exhibit B to the
Assumption Motion, and on Schedule 1 attached hereto (collectively, the “Subject Contracts and
Leases”) assuming that the Plan is confirmed and is consummated on October 1, 2020, which
monetary amounts the Debtors maintain consist entirely of the prepetition “cure” amounts as
currently listed on Schedule 1 (the “Assumption Amounts”), which Assumption Amounts (a) do
not include other amounts that might arise in connection with the assumption of any Contract or
Lease (such as assumption fees, change of control premiums, transfer fees, premiums, etc.), which
other amounts the Debtors would dispute, and (b) assume that the Debtors have paid and will pay
any and all of the ordinary course post-petition amounts (such as monthly base rent or minimum
royalties) that have or will become due and payable under a Contract or Lease on and after the
Petition Date (as defined herein) and before October 1, 2020; (ii) approving procedures to establish
and for third parties to object to the proposed Assumption Amounts and the Assumption or
Assumption and Assignment of a Contract or Lease; and (iii) granting related relief.

      PLEASE TAKE FURTHER NOTICE that on [July 30 / July 31], 2020, the Court entered
an order [Docket No. ___] (the “Order”),2 approving, among other things, the proposed
Assumption Motion, including the Assumption Procedures set forth in the Motion.

        PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Order, the
Debtors are hereby providing notice (this “Notice”) of the proposed Assumption Amounts to each
non-Debtor counterparty to the Subject Contracts and Leases (individually, a “Counterparty” and
collectively, the “Counterparties”), as set forth in the attached Schedule 1. Pursuant to the terms
of the Order, unless a written objection (an “Objection”) is filed and served in accordance with the
terms of the Assumption Procedures contained therein, the applicable Counterparty shall be
deemed to have consented to (i) the Debtors’ assumption or assumption and assignment of the
Subject Contracts and Leases, in the event the Debtors elect to assume or assume and assign such
Contract or Lease by listing it in the Plan Supplement on or before September 1, 2020 or otherwise
seeking assumption pursuant to a separate motion, and (ii) the Assumption Amount proposed by
the Debtors in the attached Schedule 1 with respect to the Subject Contracts or Leases and shall
be forever enjoined and barred from (y) objecting to the ability of the Debtors to assume or assume
and assign the Subject Contracts and Leases for any reason, including any grounds that could have
been raised under section 365 of the Bankruptcy Code, and (z) seeking any amount other than the
Assumption Amount on account of the Debtors’ assumption of a Subject Contract or Lease under
section 365 of the Bankruptcy Code or otherwise, from the Debtors, their estates, the Reorganized
Debtors or the Consenting Stakeholders.

         PLEASE TAKE FURTHER NOTICE that with respect to any Assumption Amount
listed in Schedule 1 attached hereto, the Assumption Amount will be paid only if the Debtors elect
to assume or assume and assign the Subject Contract or Lease. In the event the Debtors elect to
assume or assume and assign such Contract or Lease by listing it in the Plan Supplement on or
before September 1, 2020 or pursuant to separate motion, the Assumption Amount will be paid on
the Effective Date of the Plan, or as soon thereafter as practicably possible, or on such other terms

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Order.


                                                       -2-
as the Counterparties may otherwise agree. NOTHING CONTAINED HEREIN IS AN
AGREEMENT TO REJECT, ASSUME OR ASSUME AND ASSIGN YOUR CONTRACT
OR LEASE.

       PLEASE TAKE FURTHER NOTICE that the Debtors are continuing to make payments
on postpetition liabilities under the Subject Contracts and Leases that come due in the ordinary
course of business. To the extent any such payments may affect the Assumption Amounts listed
in Schedule 1, the Debtors reserve their rights to modify the Assumption Amount provided that
they provide the affected Counterparty with at least twenty (20) days notice of any such
modification.

        PLEASE TAKE FURTHER NOTICE that the Debtors have also entered into various
trade agreements and settlements with certain of the Counterparties that may have included an
estimated amount owed on the applicable Contracts or Leases. The Assumption Amounts listed
on Schedule 1 hereof shall supersede and control any such amounts listed in prior trade agreements
or other settlements entered into by the Debtors and the applicable Counterparty.

         PLEASE TAKE FURTHER NOTICE that any party asserting an Objection, whether or
not such party previously has filed a proof of claim with respect to am ounts due under the
applicable agreement, must file and serve such Objection, in writing, by no later than August 21,
2020 (the “Objection Deadline”) setting forth with specificity: (i) the basis for any objection to the
Assumption Amount listed by the Debtors, which Objection must set forth the amount that the
Counterparty contends that the Debtors must pay to assume or assume and assign the Contract or
Lease; (ii) the basis for any objection to the ability of the Debtors to assume or assume and assign
the Subject Contracts and Leases, including pursuant to section 365(c) of the Bankruptcy Code;
(iii) the basis for any objection to the Debtors’ ability to provide adequate assurance of future
performance under the Subject Contracts and Leases as required pursuant to section 365(b) of the
Bankruptcy Code; (iv) any and all bases on which the objecting party asserts other or additional
monetary amounts are required to be paid if the Subject Contract or Lease is assumed or assumed
and assigned pursuant to the Plan; and/or (v) the grounds for any other objection that may be raised
under section 365 of the Bankruptcy Code or other applicable law to such assumption or
assumption and assignment. Each Objection shall include all documentation required to support
such Objection and shall be served upon the following parties by no later than noon on the
Objection Deadline: (a) counsel for the Debtors, Ropes & Gray LLP, 1211 Avenue of the
Americas, New York, New York 10036, (212) 596-9000 (Attn: Gregg M. Galardi, Cristine Pirro
Schwarzman, Daniel G. Egan, and Emily Kehoe), email: gregg.galardi@ropesgray.com,
cristine.schwarzman@ropesgray.com,                                      Daniel.egan@ropesgray.com,
emily.kehoe@ropesgray.com; (b) William K. Harrington, United States Trustee, U.S. Department
of Justice, Office of the U.S. Trustee, 201 Varick Street, Rm 1006, New York, NY 10014
(Attn.: Andrea B. Schwartz, Esq.), email: andrea.b.schwartz@usdoj.gov; (c) proposed counsel to
the Committee, McDermott Will & Emery LLP, 340 Madison Avenue, New York, NY 10173
(Attn: Timothy W. Walsh and Kristin K. Going), email: twwalsh@mwe.com, kgoing@mwe.com;
(d) counsel to ACF Finco I LP, as Collateral Agent and Revolver Agent under the Prepetition First
Lien Credit Agreement and Collateral Agent under the DIP Revolving Credit Agreement, Morgan,
Lewis & Bockius LLP, One Federal Street, Boston, MA 02110 (Attn: Julia Frost-Davies, Laura
McCarthy), email: julia.frostdavies@morganlewis.com, laura.mccarthy@morganlewis.com;



                                                 -3-
(e) counsel to certain lenders under the DIP Revolving Credit Agreement and certain lenders under
the Prepetition First Lien Credit Agreement, Latham & Watkins LLP, 330 North Wabash Avenue,
Suite 2800, Chicago, IL 60611 (Attn: Richard A. Levy and James Ktsanes),
email: richard.levy@lw.com, james.ktsanes@lw.com; (f) counsel to the agent under the DIP Term
Loan Credit Agreement and the agent under the Prepetition Second Lien Credit Agreement, Nixon
Peabody LLP, 100 Summer Street, Boston, MA 02110 (Attn: Catherine Ng),
email: cng@nixonpeabody.com; (g) counsel to certain lenders under the DIP Term Loan Credit
Agreement and certain lenders under the Prepetition Second Lien Credit Agreement, Akin Gump
Strauss Hauer & Feld LLP, One Bryant Park, Bank of America Tower, New York, NY 10036
(Attn: Ira S. Dizengoff, Philip C. Dublin and Brad M. Kahn), email: idizengoff@akingump.com,
pdublin@akingump.com, bkahn@akingump.com; (h) counsel to PNC Bank and the agent under
the Receivables Purchase Agreement, Mayer Brown, 1221 Avenue of the Americas, New York,
NY 10020 (Attn: Brian Trust), email: btrust@mayerbrown.com; and (i) the United States
Attorney’s Office for the Southern District of New York (collectively, the “Notice Parties”). The
Objection must be received by the Notice Parties no later than noon on the Objection
Deadline.

        PLEASE TAKE FURTHER NOTICE that if an Objection is timely filed and not
withdrawn or resolved (an “Unresolved Objection”), the Debtors shall file a notice for a hearing
for the Court to consider the Unresolved Objection at the next scheduled omnibus hearing after
the Objection Deadline, unless the Debtors and the objecting party agree to a different hearing
date, subject to the Court’s schedule.

       PLEASE TAKE FURTHER NOTICE that the Debtors may, in their sole discretion,
extend a party’s Objection Deadline once, or successively without further notice, but are not
obligated to do so.

        PLEASE TAKE FURTHER NOTICE that if no Objection is timely filed, the applicable
Counterparty shall be deemed to have consented to (i) the Debtors’ assumption or assumption
and assignment of the Subject Contracts and Leases, in the event the Debtors elect to assume or
assume and assign such Contract or Lease by listing it in the Plan Supplement on or before
September 1, 2020 or otherwise seeking assumption pursuant to a separate motion, and (ii) the
Assumption Amount proposed by the Debtors in the attached Schedule 1 with respect to the
Subject Contracts or Leases and shall be forever enjoined and barred from (y) objecting to the
ability of the Debtors to assume or assume and assign the Subject Contracts and Leases for any
reason, including any grounds that could have been raised under section 365 of the Bankruptcy
Code, and (z) seeking any amount other than the Assumption Amount on account of the Debtors’
assumption of a Subject Contract or Lease under section 365 of the Bankruptcy Code or otherwise,
from the Debtors, their estates, the Reorganized Debtors or the Consenting Stakeholders.


                         [Remainder of Page Intentionally Left Blank.]




                                               -4-
        PLEASE TAKE FURTHER NOTICE that copies of the Motion may be obtained free of
charge by visiting the website of Prime Clerk LLC at https://cases.primeclerk.com/centricbrands/.
You may also obtain copies of any pleadings by visiting the Court’s website at
http://www.nysb.uscourts.gov in accordance with the procedures and fees set forth therein.

 Dated: ___________, 2020             ROPES & GRAY LLP
 New York, New York
                                      /s/
                                      Gregg M. Galardi
                                      Cristine Pirro Schwarzman
                                      Daniel G. Egan
                                      Emily Kehoe
                                      1211 Avenue of the Americas
                                      New York, New York 10036
                                      Telephone: (212) 596-9000
                                      Facsimile: (212) 596-9090
                                      E-mail: gregg.galardi@ropesgray.com
                                               cristine.schwarzman@ropesgray.com
                                               daniel.egan@ropesgray.com
                                               emily.kehoe@ropesgray.com

                                      Counsel to the Debtors and Debtors in Possession




                                               -5-
                                                    Schedule 1

                                             Assumption Amounts

     Counterparty                    Debtor                    Description of                    Proposed
                                   Counterparty              Contract or Lease1                 Assumption
                                                                                                 Amount




1
    The inclusion of a Contract or Lease in this schedule does not constitute an admission as to the executory or non-
    executory nature of the Contract, or as to the existence or validity of any claims held by the Counterparty to such
    Contract or Lease. Moreover, this schedule is not an agreement to assume or assume and assign any Contract or
    Lease contained herein.
Exhibit C
                                                                                                                            Exhibit C
                                                                                                                     Supplemental Service List
                                                                                                                     Served via first class mail


  MMLID                                NAME                                 ADDRESS 1                                          ADDRESS 2                           ADDRESS 3                    ADDRESS 4          CITY             STATE   POSTAL CODE
                                                                                                                                                        220 White Plains Road, Second
10210416       231/249 West 39 Street Associates        c/o Whiteford, Taylor & Preston LLP                    Attn: Kenneth M. Lewis                   Floor                                                  Tarrytown   NY               10591
10176953       390 Fifth LLC                            c/o Chiesa Shahinian & Giantomasi PC                   Attn: Scott A. Zuber                     One Boland Drive                                       West Orange NJ               07052
                                                        c/o Klestadt, Winters, Jureller, Southard & Stevens,
10210363       Caite International Limited              LLP                                                    Attn: Ian R. Winters, Andrew C. Brown    200 West 41st Street, 17th Floor                       New York        NY           10036
11509073       Clutch Holdings LLC                      c/o Obermayer Rebmann Maxwell & Hippel LLP             Attn: Angela L. Mastrangelo              Centre Square West, Suite 3400      1500 Market Street Philadelphia    PA           19102
10704780       Concur Technologies Inc                  c/o Brown & Connery, LLP                               Attn: Julie F. Montgomery                6 North Broad Street                Suite 100          Woodbury        NJ           08096
10185063       ESRT EMPIRE STATE BUILDING LLC           c/o Herrick, Feinstein LLP                             Attn: Stephen B. Selbst                  Two Park Avenue                                        New York        NY           10016

10176895       Galleria Mall Investors LP               c/o Ballard Spahr LLP                                  Attn: Leslie C. Heilman, Laurel D. Roglen 919 N. Market Street, 11th Floor                      Wilmington      DE           19801
10183740       Green 461 Fifth Lessee LLC               c/o Stempel Bennett Claman & Hochberg, P.C.            Attn: Edmond P. O’Brien, Esq.             675 Third Avenue, 31st Floor                          New York        NY           10017
10565573       Green 461 Fifth Lessee LLC               c/o Cole Schotz P.C.                                   Attn: Ryan T. Jareck,                     1325 Avenue of the Americas        19th Floor         New York        NY           10019-6079
               Ipers Brea/Golden State Business Parks                                                                                                                                                          Newport
10704798       Inc                                      c/o Law Offices Of Ronald K. Brown, Jr.                Attn: Ronald K. Brown, Jr                901 Dove Street                     Suite 120          Beach           CA           92600
10566592       OptumRX Inc                              c/o Shipman & Goodwin LLP                              Attn: Latonia C. Williams                One Constitution Plaza                                 Hartford        CT           06103-1919
10704764       Oracle America Inc                       c/o Buchalter, A Professional Corporation              Attn: Shawn M. Christianson              55 Second Street                    17th Floor         San Francisco   CA           94105-3493
                                                                                                                                                        10250 Constellation Blvd., Suite
10185054       Paul Cardenas                            c/o Levene, Neale, Bender, Yoo & Brill L.L.P.          Attn: David L. Neale                     1700                                                   Los Angeles     CA           90067
                                                                                                                                                        10250 Constellation Blvd., Suite
10185048       Peter Kim                                c/o Levene, Neale, Bender, Yoo & Brill L.L.P.          Attn: David L. Neale                     1700                                                   Los Angeles     CA           90067
                                                                                                               Attn: Jennifer L. Rodburg and Carl I.
10568439       PEZ Candy Inc                            c/o Fried, Frank, Harris, Shriver & Jacobson LLP       Stapen                                   One New York Plaza                                     New York        NY           10004
                                                                                                               Attn: Jennifer L. Rodburg and Carl I.
10568439       PEZ Inc                                  c/o Fried, Frank, Harris, Shriver & Jacobson LLP       Stapen                                   One New York Plaza                                     New York        NY           10004
10183737       PNC Bank National Association            c/o Mayer Brown LLP                                    Attn: Brian Trust, Dabin Chung           1221 Avenue of the Americas                            New York        NY           10020
10183755       Port Logistics Group Inc                 c/o Chiesa Shahinian & Giantomasi PC                   Attn: Robert E. Nies                     One Boland Drive                                       West Orange     NJ           07052
10183755       Port Logistics Group Inc                 c/o Chiesa Shahinian & Giantomasi PC                   Attn: Robert E. Nies                     One Boland Drive                                       West Orange     NJ           07052
10183755       Port Logistics Group Inc                 c/o Chiesa Shahinian & Giantomasi PC                   Attn: Robert E. Nies                     One Boland Drive                                       West Orange     NJ           07052
10198693       Renaissance Midtown West LLC             c/o Berliner & Pilson, Esqs.                           Attn: Richard J. Pilson                  40 Cuttermill Road, Suite 308                          Great Neck      NY           11021
11065722       Robert Lee Morris                        c/o Loeb & Loeb LLP                                    Attn: Gregory Schwed                     345 Park Avenue                                        New York        NY           10154
10704771       SAP America Inc                          c/o Brown & Connery, LLP                               Attn: Julie F. Montgomery                6 North Broad Street                Suite 100          Woodbury        NJ           08096
10704771       SAP America, Inc.                        c/o Brown & Connery, LLP                               Attn: Julie F. Montgomery                6 North Broad Street, Suite 100                        Woodbury        NJ           8096
10176890       Simon Property Group                     Attn: Ronald M. Tucker, Esq.                           225 West Washington Street                                                                      Indianapolis    IN           42604
10176890       Simon Property Group                     Attn: Ronald M. Tucker, Esq.                           225 West Washington Street                                                                      Indianapolis    IN           42604
10176890       Simon Property Group (Texas) LP          Attn: Ronald M. Tucker, Esq.                           225 West Washington Street                                                                      Indianapolis    IN           42604
                                                                                                                                                                                                               Bloomfield
10177966       Taubman                                  Attn: Andrew S. Conway                                 200 East Long Lake Road, Suite 300                                                              Hills           MI           48304
11065792       Tinuiti (formerly CPC Strategy)          c/o Obermayer Rebmann Maxwell & Hippel LLP             Attn: Angela L. Mastrangelo              Centre Square West, Suite 3400      1500 Market Street Philadelphia    PA           19102
                                                                                                                                                        10250 Constellation Blvd., Suite
10185057       Tony Chu                                 c/o Levene, Neale, Bender, Yoo & Brill L.L.P.          Attn: David L. Neale                     1700                                                   Los Angeles     CA           90067
10210378       Turnberry                                c/o Kelley Drye & Warren LLP                           Attn: Robert L. LeHane                   101 Park Avenue                                        New York        NY           10178
                                                                                                               Attn: Jennifer L. Marines, Erica J.
10565248       United Parcel Service Inc                c/o Morrison & Foerster LLP                            Richards                                 250 West 55th Street                                   New York        NY           10019-9601
10183780       XPO Logistics Supply                     c/o Fisher Broyles, LLP                                Attn: Deborah L. Fletcher                6000 Fairview Road, Suite 1200                         Charlotte       NC           28210
10183780       XPO Logistics Supply Chain Inc           c/o Fisher Broyles, LLP                                Attn: Deborah L. Fletcher                6000 Fairview Road, Suite 1200                         Charlotte       NC           28210
10183780       XPO Logistics Supply Chain Inc           c/o Fisher Broyles, LLP                                Attn: Deborah L. Fletcher                6000 Fairview Road, Suite 1200                         Charlotte       NC           28210




           In re: Centric Brands Inc., et al.
           Case No. 20-22637 (SHL)                                                                                           Page 1 of 1
